 



Exhibit 10.29.4

     
RECORD AND RETURN TO: (enclose self-addressed stamped envelope)
  This Instrument Prepared by:
Sidley Austin LLP
  Sidley Austin LLP
One South Dearborn Street
  One South Dearborn Street
Chicago, Illinois 60603
  Chicago, Illinois 60603
Attention: Charles E. Schrank
  Attention: Charles E. Schrank

SPACE ABOVE THIS LINE FOR PROCESSING DATA
FELCOR ST. PETE (SPE), L.L.C., Borrower
and
FELCOR ST. PETE LEASING (SPE), L.L.C., Borrower
To
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., Lender
                                                                         
                                                         (Lender)
SECOND AMENDED AND RESTATED
LEASEHOLD MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

         
 
  Dated:   As of December 14, 2007
 
       
 
  Location:   501 Fifth Avenue, NE
 
      St. Petersburg, FL

NOTE TO RECORDING CLERK:

1



--------------------------------------------------------------------------------



 



This Second Amended and Restated Leasehold Mortgage, Security Agreement and
Fixture Filing (“Security Instrument”) secures that certain Second Amended and
Restated Promissory Note (the “Note”), which is a “renewal note” as defined in
Section 201.09 of the Florida Statutes renewing, amending and restating that
certain Promissory Note executed by WSRH VSP L.P. (“Prior Owner”) in favor of
Column Financial, Inc. (“Column”) dated June 23, 2005, in the original principal
amount of Forty-Seven Million and No/100 Dollars ($47,000,000) (“Column Note”),
as subsequently assigned by Column to Wells Fargo Bank, N.A., as Trustee for the
Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage
Pass-Through Certificates, Series 2005-TFL2 (“Wells Fargo”) as thereafter
assigned to Lender; which Column Note was amended, restated, and renewed in its
entirety by that certain Amended and Restated Promissory Note dated April 9,
2007 in the original principal amount of Eighty-Nine Million Two Hundred Fifty
Thousand and no/100 Dollars ($89,250,000.00) (“Original Note”).
The Florida documentary stamp tax under F.S. §201 and the Florida non-recurring
intangibles tax under F.S. §199 were paid in full on the $47,000,000 Column Note
at the time of recording that certain Leasehold Mortgage and Security Agreement
dated June 23, 2005 recorded at O.R. Book 14420, Page 568 of the Public Records
of Pinellas County, Florida (the “Column Mortgage”), and said taxes were also
paid in full on the sum of $42,250,000 (the difference between the $47,000,000
indebtedness under the Column Note and the $89,250,000 indebtedness under the
Original Note) for the increased indebtedness represented by the Original Note,
at the time of recording that certain Amended and Restated Leasehold Mortgage
and Security Agreement dated April 9, 2007 recorded at O.R. Book 15735, Page
1851 of the Public Records of Pinellas County, Florida (“Original Security
Instrument”).
On even date herewith, Borrower hereunder has assumed Prior Owner’s obligations
under the Original Note, the outstanding principal balance of which is
$89,250,000. In connection therewith, Borrower has executed an Assumption
Agreement (the “Assumption Agreement”), and Florida documentary stamp taxes in
the amount of $312,375 are being paid at the time of the recording, on or about
the date hereof, of a Memorandum of Assumption Agreement (“Assumption
Memorandum”) in the public records of Pinellas County, Florida, memorializing
the assumption of the Original Note and Original Security Instrument. Therefore,
no additional documentary stamp taxes or non-recurring intangibles taxes are due
hereon upon the recording hereof as same were collectively paid in full on the
obligation secured hereby upon the recording of the Column Mortgage, Original
Security Instrument and Assumption Memorandum.
SECOND AMENDED AND RESTATED LEASEHOLD MORTGAGE, SECURITY AGREEMENT AND FIXTURE
FILING
     This SECOND AMENDED AND RESTATED LEASEHOLD MORTGAGE, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”) is made as of this ___day of
December, 2007, by FELCOR ST. PETE (SPE), L.L.C., a Delaware limited liability
company, having its principal place of business at c/o FelCor Lodging Trust
Incorporated, 545 E. John Carpenter Freeway, Suite 1300, Irving, Texas 75062
(“Hotel Owner”) and FELCOR ST. PETE LEASING (SPE), L.L.C., a Delaware limited
liability company, having its principal place of business at c/o FelCor Lodging
Trust Incorporated, 545 E. John Carpenter Freeway, Suite 1300, Irving, Texas
75062 (“Hotel Operator”; Hotel Owner and Hotel Operator, individually and
collectively, as the context requires, with such determination to be made by
Lender in its sole discretion, are referred to herein as “Borrower”) for the
benefit of GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation,
having an address at 600 Steamboat Road, Greenwich, CT 06830, as mortgagee
(“Lender”).

2



--------------------------------------------------------------------------------



 



W I T N E S S E T H:
     WHEREAS, the Lender is presently the owner and holder of the following
described instruments, as well as other loan documents executed in connection
with a leasehold mortgage loan which encumbers certain personal property and
real property situate in Pinellas County, Florida, to wit:
     1. That certain Promissory Note by WSRH VSP L.P., a Delaware limited
partnership (“Prior Owner”) to Column Financial, Inc. dated June 23, 2005,
representing an indebtedness in the original principal amount of Forty-Seven
Million and No/100 Dollars ($47,000,000.00) as assigned to lender by that
certain Allonge dated April 9, 2007 and as amended and restated in its entirety
by that certain Amended and Restated Promissory Note (the “Original Note") dated
April 9, 2007, representing an indebtedness in the original principal amount of
EIGHTY NINE MILLION TWO HUNDRED FIFTY THOUSAND and NO/100 DOLLARS
($89,250,000.00) (the “Original Loan” ), the current principal balance of which
is $89,250,000.00;
     2. That certain Leasehold Mortgage and Security Agreement dated June 23,
2005 and recorded in Official Records Book 14420, Page 568 of the Public Records
of Pinellas County, Florida, as assigned by Assignment of Leasehold Mortgage and
Security Agreement dated April 9, 2007 and recorded in Official Records Book
15736, Page 1827 of the Public Records of Pinellas County, Florida, as further
assigned by Assignment of Leasehold Mortgage and Security Agreement dated April
9, 2007 and recorded in Official Records Book 15735, Page 1829 of the Public
Records of Pinellas County, Florida, and as amended and restated in its entirety
by that certain Amended and Restated Leasehold Mortgage and Security Agreement
dated April 9, 2007 and recorded in Official Records Book 15735, Page 1851 of
the Public Records of Pinellas County, Florida (the “Original Security
Instrument");
     3. That certain Assignment of Leases and Rents dated June 23, 2005 and
recorded in Official Records Book 14420, Page 607 of the Public Records of
Pinellas County, Florida, as assigned by Assignment of Assignment of Leases and
Rents dated April 9, 2007 and record in Official Records Book 15735, Page 1840
of the Public Records of Pinellas County, Florida, and as amended and restated
in its entirety by that certain Amended and Restated Assignment of Leases and
Rents dated April 9, 2007 and recorded in Official Records Book 15735, Page 1892
of the Public Records of Pinellas County, Florida (the “Original Assignment");
and
     4. Certain other agreements, documents and instruments evidencing or
securing the Original Loan or delivered in connection therewith;
     WHEREAS, Hotel Owner has acquired the Property from Prior Owner and Hotel
Operator is leasing the Property from Hotel Owner pursuant to the terms and
conditions set forth in that certain lease dated as of the date hereof between
Hotel Owner and Hotel Operator (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Hotel Operating
Lease”);
     WHEREAS, pursuant to the terms of that certain Assumption Agreement dated
as of the date hereof, by and among Borrower, Lender and Prior Owner
(“Assumption Agreement”),

3



--------------------------------------------------------------------------------



 



Borrower has agreed to assume the obligations of Prior Owner under the Original
Loan Documents and Lender has agreed to the assumption of the Loan by Borrower
in accordance with the terms and conditions set forth in the Assumption
Agreement;
     WHEREAS, pursuant to the Assumption Agreement, Borrower and Lender have
entered into that certain Second Amended and Restated Loan Agreement, dated as
of the date hereof, between Borrower and Lender (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”);
     WHEREAS, Borrower has agreed to amend, restate and supersede the Original
Note pursuant to that certain Second Amended and Restated Promissory Note, dated
the date hereof, made by Borrower in favor of Lender in the original principal
amount of EIGHTY NINE MILLION TWO HUNDRED FIFTY THOUSAND and NO/100 DOLLARS
($89,250,000.00) (as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, the “Note").
          WHEREAS, Borrower has agreed to amend and restate the Original
Security Instrument, as well as to modify and restate the terms and conditions
of said document, all as set forth in this Security Instrument, and has agreed
that this Security Instrument is given to secure the Loan assumed by Borrower
pursuant to the Assumption Agreement and the Loan Agreement, and evidenced by
the Note;
          WHEREAS, Borrower desires to secure the payment of the Debt (as
defined in the Loan Agreement) and the performance of all of its obligations
under the Note, the Loan Agreement and the other Loan Documents (as herein
defined); and
          WHEREAS, this Security Instrument is given pursuant to the Loan
Agreement, and payment, fulfillment, and performance by Borrower of its
obligations thereunder and under the other Loan Documents are secured hereby,
and each and every term and provision of the Loan Agreement, the Note, and that
certain Second Amended and Restated Assignment of Leases and Rents of even date
herewith made by Borrower in favor of Lender delivered in connection with this
Security Agreement (as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, the “Assignment of Leases”), including
the rights, remedies, obligations, covenants, conditions, agreements,
indemnities, representations and warranties of the parties therein, are hereby
incorporated by reference herein as though set forth in full and shall be
considered a part of this Security Instrument (the Loan Agreement, the Note,
this Security Instrument, the Assignment of Leases and Rents and all other
documents evidencing or securing the Debt or executed or delivered in connection
therewith, are hereinafter referred to collectively as the “Loan Documents”).
     NOW THEREFORE, the Lender and the Borrower hereby acknowledge and agree
that the recitals set forth in the foregoing “WHEREAS” clauses, which the
parties hereto acknowledge are true and correct, are hereby incorporated by
reference and made a part hereof as if set forth herein. This Security
Instrument is given as security for the performance and observance of the
covenants and agreements contained herein and to secure to the Lender the
payment of the Note according to its terms, final payment of the entire
indebtedness, including accrued and unpaid interest, if any, being due and
payable on May 1, 2009 (as said date may be extended, pursuant to the applicable
terms and conditions set forth in the Loan Agreement, to a date not later than
May 1, 2012). Immediately upon recording of this Security Instrument among

4



--------------------------------------------------------------------------------



 



the public records of Pinellas County, Florida, the lien of the Original
Security Instrument, as modified and restated herein, is and shall continue to
constitute in law a first leasehold mortgage lien on the Property (as defined
below), securing the obligations set forth in the Note.
     NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:
ARTICLE 1 — GRANTS OF SECURITY
          Section 1.1 Property Mortgaged. Borrower does hereby irrevocably
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey to
Lender and its successors and assigns the following property, rights, interests
and estates now owned, or hereafter acquired by Borrower (collectively, the
“Property”):
          (a) Land. The leasehold estate of Borrower in the real property
described in Exhibit A attached hereto and made a part hereof (the “Land”);
          (b) Additional Land. All additional lands, estates and development
rights hereafter acquired by Borrower for use in connection with the Land and
the development of the Land and all additional lands and estates therein which
may, from time to time, by supplemental mortgage or otherwise, be expressly made
subject to the lien of this Security Instrument and, if and when acquired by
Borrower, the fee estate in the Land;
          (c) Hotel Operating Lease. The Hotel Operating Lease and the leasehold
estate created thereby and all of Hotel Operator’s estate, right, title and
interest in and under the Hotel Operating Lease and in and to the leasehold
estate created thereby, including but not limited to (i) all assignments,
modifications, extensions and renewals of the Hotel Operating Lease, (ii) all
credits, deposits, options, privileges and rights of Hotel Operator under the
Hotel Operating Lease, (iii) all rights of first refusal, if any, and all
rights, if any, to renew or extend the Hotel Operating Lease for a succeeding
term or terms, (iv) all rights or privileges, if any, of Hotel Operator to
terminate, cancel, surrender or merge the Hotel Operating Lease, (v) all right,
title, claim or demand whatsoever of Hotel Operator either in law or in equity,
in possession or expectancy, of, in and to any right, as tenant under the Hotel
Operating Lease, to elect under Section 365(h)(1) of the Bankruptcy Code (as
hereinafter defined), to terminate or treat the Hotel Operating Lease as
terminated in the event (A) of the bankruptcy, reorganization or insolvency of
the lessor thereunder, and (B) the rejection of the Hotel Operating Lease by the
lessor thereunder, as debtor in possession, or by a trustee for the lessor
thereunder, pursuant to Section 365 of the Bankruptcy Code;
          (d) Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (collectively, the
“Improvements”);
          (e) Easements. All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements

5



--------------------------------------------------------------------------------



 



and the reversions and remainders, and all land lying in the bed of any street,
road or avenue, opened or proposed, in front of or adjoining the Land, to the
center line thereof and all the estates, rights, titles, interests, rights of
dower, rights of curtesy, property, possession, claim and demand whatsoever,
both at law and in equity, of Borrower of, in and to the Land and the
Improvements and every part and parcel thereof, with the appurtenances thereto;
          (f) Equipment. All “equipment,” as such term is defined in Article 9
of the Uniform Commercial Code (hereinafter defined), now owned or hereafter
acquired by Borrower, which is used at or in connection with the Improvements or
the Land or is located thereon or therein (including, but not limited to, all
machinery, equipment, furnishings, and electronic data-processing and other
office equipment now owned or hereafter acquired by Borrower and any and all
additions, substitutions and replacements of any of the foregoing), together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto (collectively, the "Equipment”). Notwithstanding the
foregoing, Equipment shall not include any property belonging to tenants under
Leases (hereinafter defined) or any property manager or any leased equipment
except to the extent that Borrower shall have any right or interest therein;
          (g) Fixtures. All Equipment now owned, or the ownership of which is
hereafter acquired, by Borrower which is so related to the Land and Improvements
forming part of the Property that it is deemed fixtures or real property under
the law of the particular state in which the Equipment is located, including,
without limitation, all building or construction materials intended for
construction, reconstruction, alteration or repair of or installation on the
Property, construction equipment, appliances, machinery, plant equipment,
fittings, apparatuses, fixtures and other items now or hereafter attached to,
installed in or used in connection with (temporarily or permanently) any of the
Improvements or the Land, including, but not limited to, engines, devices for
the operation of pumps, pipes, plumbing, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, incinerating,
electrical, air conditioning and air cooling equipment and systems, gas and
electric machinery, appurtenances and equipment, pollution control equipment,
security systems, disposals, dishwashers, refrigerators and ranges, recreational
equipment and facilities of all kinds, and water, gas, electrical, storm and
sanitary sewer facilities, utility lines and equipment (whether owned
individually or jointly with others, and, if owned jointly, to the extent of
Borrower’s interest therein) and all other utilities whether or not situated in
easements, all water tanks, water supply, water power sites, fuel stations, fuel
tanks, fuel supply, and all other structures, together with all accessions,
appurtenances, additions, replacements, betterments and substitutions for any of
the foregoing and the proceeds thereof (collectively, the “Fixtures”).
Notwithstanding the foregoing, “Fixtures” shall not include any property which
tenants are entitled to remove pursuant to Leases, except to the extent that
Borrower shall have any right or interest therein;
          (h) Personal Property. All furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles to the extent
assignable, contract rights, accounts, accounts receivable, franchises to the
extent assignable, licenses to the extent assignable, certificates and permits
to the extent assignable, and all other personal property of any kind or
character whatsoever as defined in and subject to the provisions of the Uniform
Commercial Code, whether tangible or to the extent assignable intangible, other
than Fixtures, which are now or hereafter owned by Borrower and which are
located within or about the Land and the Improvements, together with all
accessories, replacements and substitutions thereto or

6



--------------------------------------------------------------------------------



 



therefor and the proceeds thereof (collectively, the “Personal Property”), and
the right, title and interest of Borrower in and to any of the Personal Property
which may be subject to any security interests, as defined in the Uniform
Commercial Code, as adopted and enacted by the state or states where any of the
Property is located (the “Uniform Commercial Code”), superior in lien to the
lien of this Security Instrument and all proceeds and products of the above;
          (i) Leases and Rents. All leases, subleases or subsubleases, lettings,
licenses, concessions or other agreements (whether written or oral) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of the Land and the Improvements, and every modification,
amendment or other agreement relating to such leases, subleases, subsubleases,
or other agreements entered into in connection with such leases, subleases,
subsubleases, or other agreements and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto, heretofore or hereafter entered into
(collectively, the “Leases”), whether before or after the filing by or against
Borrower of any petition for relief under 11 U.S.C. § 101 et seq., as the same
may be amended from time to time (the “Bankruptcy Code”) and all right, title
and interest of Borrower, its successors and assigns therein and thereunder,
including, without limitation, cash or securities deposited thereunder to secure
the performance by the lessees of their obligations thereunder to the extent
assignable and all rents, additional rents, revenues, issues and profits
(including all oil and gas or other mineral royalties and bonuses) from the Land
and the Improvements whether paid or accruing before or after the filing by or
against Borrower of any petition for relief under the Bankruptcy Code
(collectively, the “Rents”) and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment of the
Debt;
          (j) Condemnation Awards. All Awards which may heretofore and hereafter
be made with respect to the Property, whether from the exercise of the right of
eminent domain (including, but not limited to, any transfer made in lieu of or
in anticipation of the exercise of the right), or for a change of grade, or for
any other injury to or decrease in the value of the Property;
          (k) Insurance Proceeds. All Insurance Proceeds in respect of the
Property under any Policies covering the Property, including, without
limitation, the right to receive and apply the proceeds of any Policies,
judgments, or settlements made in lieu thereof, in connection with a Casualty to
the Property;
          (l) Tax Certiorari. All refunds, rebates or credits in connection with
reduction in Taxes or Other Charges charged against the Property;
          (m) Conversion. All proceeds of the conversion, voluntary or
involuntary, of any of the foregoing including, without limitation, Insurance
Proceeds and Awards, into cash or liquidation claims;
          (n) Rights. The right, in the name and on behalf of Borrower in
accordance with Section 7.4 hereof to appear in and defend any action or
proceeding brought with respect to the Property and to commence any action or
proceeding to protect the interest of Lender in the Property;

7



--------------------------------------------------------------------------------



 



          (o) Agreements. To the extent assignable, all agreements, contracts,
certificates, instruments, franchises, permits, licenses to the extent
assignable, plans, specifications and other documents, Borrower now or hereafter
entered into, and all rights therein and thereto, respecting or pertaining to
the use, occupation, construction, management or operation of the Land and any
part thereof and any Improvements or any business or activity conducted on the
Land and any part thereof and all right, title and interest of Borrower therein
and thereunder, including, without limitation, the right, upon the occurrence
and during the continuance of any Event of Default hereunder, to receive and
collect any sums payable to Borrower thereunder;
          (p) Trademarks. To the extent assignable, Borrower’s interest in all
tradenames, trademarks, servicemarks, logos, copyrights, goodwill, books and
records and all other general intangibles relating to or used in connection with
the operation of the Property;
          (q) Accounts. Subject to the provisions of the Management Agreement,
all reserves, escrows and deposit accounts maintained by Borrower with respect
to the Property, including, without limitation, all accounts established or
maintained pursuant to the Cash Management Agreement; together with all deposits
or wire transfers made to such accounts and all cash, checks, drafts,
certificates, securities, investment property, financial assets, instruments and
other property held therein from time to time and all proceeds, products,
distributions or dividends or substitutions thereon and thereof;
          (r) Interest Rate Cap Agreement. The Interest Rate Cap Agreement,
including, but not limited to, all “accounts”, “chattel paper”, “general
intangibles” and “investment property” (as such terms are defined in the Uniform
Commercial Code as from time to time in effect) constituting or relating to the
foregoing; and all products and proceeds of any of the foregoing;
          (s) Ground Lease. All of Borrower’s estate, right, title and interest
in, to and under (i) that certain leasehold estate created pursuant to that
certain Lease Agreement, dated as of November 15, 1989, by and between Vinoy
Park Hotel Co., as ground lessor (“Hotel Ground Lessor”), and Vinoy Resort
Partners, as ground lessee, as amended by that certain First Addendum to Lease
Agreement, dated February 22, 1990, a Memorandum of said Lease having been
recorded on February 23, 1990, among the Public Records of Pinellas County,
Florida (the “Public Records”) in Official Records Book 7207, Page 1293, as
assigned by Vinoy Resort Partners to Vinoy Property Partnership pursuant to that
certain Assignment of Lessee’s Interest in Leases, dated as of May 17, 1995,
recorded on May 17, 1995 in Official Records Book 8995, Page 1917 of the Public
Records, as amended by that certain Correction to First Addendum to “Lease
Agreement” dated as of August 8, 1995, as assigned by Vinoy Property Partnership
to Vinoy Investments Limited Partnership pursuant to that certain Assignment of
Lessee’s Interest in Leases dated as of December 29, 1995, recorded on
December 29, 1995 in Book 9206, Page 1955, as further assigned to Prior Owner
pursuant to that certain Assignment and Assumption of Ground Lease, dated
June 23, 2005, recorded on June 30, 2005 in Book 14420, Page 535, as further
amended by that certain Lessor Estoppel Certificate and Agreement dated April 9,
2007, as further assigned to Hotel Owner pursuant to that certain Assignment and
Assumption of Ground Lease, dated and recorded on or about the date hereof by
and between Prior Owner and Hotel Owner, and as further amended by that certain
Lessor Estoppel Certificate and Agreement

8



--------------------------------------------------------------------------------



 



dated on or about the date hereof (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Hotel
Ground Lease”); (ii) that certain leasehold estate created pursuant to that
certain Lease Agreement, dated as of September 25, 1989, by and between the City
of St. Petersburg, as ground lessor (“Marina Ground Lessor”), and Vinoy
Development Corporation, as ground lessee, recorded on October 25, 1989, among
the Public Records in Official Records Book 7116, Page 2184, re-recorded
February 23, 1990, in Official Records Book 7207, Page 1195, as amended by the
First Addendum to Lease Agreement, dated September 25, 1989, recorded on
October 25, 1989, among the Public Records in Official Records Book 7116, Page
2198, re-recorded February 23, 1990, in Official Records Book 7207, Page 1209,
as affected by that certain Settlement Agreement dated as of January 1, 1992 by
and among ground Lessor, ground Lessee, Tampa Bay Regional Planning Council and
State of Florida Department of Community Affairs, as amended by the Second
Addendum to Lease Agreement, dated September 22, 1998, as assigned to Vinoy
Resort Partners by Vinoy Development Corporation pursuant to an Assignment of
Lease dated February 22, 1990, recorded in Official Records Book 7207, Page
1215, as further assigned by Vinoy Resort Partners to Vinoy Property Partnership
pursuant to that certain Assignment of Lessee’s Interest in Leases, dated as of
May 17, 1995, recorded on May 17, 1995 in Official Records Book 8995, Page 1917,
as further assigned by Vinoy Property Partnership to Vinoy Investments Limited
Partnership pursuant to that certain Assignment of Lessee’s Interest in Leases
dated as of December 29, 1995, recorded on December 29, 1995 in Book 9206, Page
1955, and as affected by Correction to First Addendum to Lease Agreement-City
Land recorded on August 23, 1995 in Official Records Book 9086, Page 961, and as
further assigned to Prior Owner pursuant to that certain Assignment and
Assumption of Ground Lease, dated June 23, 2005 and recorded on June 30, 2005 in
Book 14420, Page 546, as further amended by that certain Consent and Estoppel
Agreement City Land dated April 5, 2007, as further assigned to Hotel Owner
pursuant to that certain Assignment an Assumption of Ground Lease, dated and
recorded on or about the date hereof by and between Prior Owner and Hotel Owner,
and as further amended by that certain Consent and Estoppel Agreement City Land
dated on or about the date hereof (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Marina
Ground Lease”); (iii) that certain leasehold estate created pursuant that
certain Golf Course Lease Agreement, dated as of November 15, 1989, by and
between Sunset Golf Course, Inc., as ground lessor (“Golf Ground Lessor”, Hotel
Ground Lessor, Marina Ground Lessor and Golf Ground Lessor are collectively
referred to as “Ground Lessor”), and Vinoy Resort Partners, as ground lessee, as
amended by First Addendum to Lease Agreement, dated February 22, 1990, as
amended by Amendment to Golf Course Lease Agreement, dated September 11, 1992,
as amended by Third Addendum to Lease Agreement dated December 29, 1995,
recorded in Official Records Book 9219, Page 423, a Memorandum of said Lease
having recorded on February 23, 1990, among the Public Records in Official
Records Book 7207, Page 1298, as assigned by Vinoy Resort Partners to Vinoy
Property Partnership pursuant to that certain Assignment of Lessee’s Interest in
Leases, dated as of May 17, 1995, recorded in Official Records Book 8995, Page
1917 of the Public Records, as assigned by Vinoy Property Partnership to Vinoy
Investments Limited Partnership pursuant to that certain Assignment of Lessee’s
Interest in Leases, dated as of December 29, 1995, recorded on December 29, 1995
in Book 9206, Page 1955, as further assigned to Prior Owner pursuant to that
certain Assignment and Assumption of Ground Lease, dated June 23, 2005, recorded
on June 30, 2005 in Book 14420, Page 554, as further amended by that certain
Lessor Estoppel Certificate and Agreement

9



--------------------------------------------------------------------------------



 



dated April 9, 2007, as further assigned to Hotel Owner pursuant to that certain
Assignment and Assumption of Ground Lease, dated on or about the date hereof by
and between Prior Owner and Hotel Owner, and as further amended by that certain
Lessor Estoppel Certificate and Agreement dated on or about the date hereof (as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Golf Ground Lease”; collectively, the Hotel Ground
Lease, the Marina Ground Lease and the Golf Ground Lease, the “Ground Lease”),
and the leasehold estates collectively created thereby in the real property
leased pursuant to the Hotel Ground Lease, the Marina Ground Lease and the Golf
Ground Lease, respectively, each as more particularly described as Parcel “1”,
“2” and “3”, respectively, in Exhibit A attached hereto, together with all
buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements now or hereafter erected on the Land and
together with all appurtenances including, but not limited to (i) extension,
renewal, modification and option rights, and all of the estate and right of
Borrower of, in, and to the Land under and by virtue of the Ground Lease,
(ii) all credits to and deposits of Borrower under the Ground Lease and all
other options, privileges and rights granted and demised to Borrower under the
Ground Lease and (iii) all the right or privilege of Borrower to terminate,
cancel, surrender or merge the Ground Lease; and
          (t) Other Rights. Any and all other rights of Borrower in and to the
items set forth in Subsections (a) through (r) above.
          AND without limiting any of the other provisions of this Security
Instrument, to the extent permitted by applicable law, Borrower expressly grants
to Lender, as secured party, a security interest in the portion of the Property
which is or may be subject to the provisions of the Uniform Commercial Code
which are applicable to secured transactions; it being understood and agreed
that the Improvements and Fixtures are part and parcel of the Land (the Land,
the Improvements and the Fixtures collectively referred to as the “Real
Property”) appropriated to the use thereof and, whether affixed or annexed to
the Real Property or not, shall for the purposes of this Security Instrument be
deemed conclusively to be real estate and mortgaged hereby.
          Section 1.2 Assignment of Rents. Borrower hereby absolutely and
unconditionally assigns to Lender all of Borrower’s right, title and interest in
and to all current and future Leases and Rents; it being intended by Borrower
that this assignment constitutes a present, absolute assignment and not an
assignment for additional security only. Nevertheless, subject to the terms of
the Assignment of Leases, the Cash Management Agreement and Section 7.1(h) of
this Security Instrument, Lender grants to Borrower a revocable license to
collect, receive, use and enjoy the Rents and Borrower shall hold the Rents, or
a portion thereof sufficient to discharge all current sums due on the Debt, for
use in the payment of such sums.
          Section 1.3 Security Agreement. This Security Instrument is both a
real property mortgage and a “security agreement” within the meaning of the
Uniform Commercial Code. The Property includes both real and personal property
and all other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. By executing and delivering this Security Instrument,
Borrower hereby grants to Lender, as security for the Obligations (hereinafter
defined), a security interest in the Fixtures, the Equipment and the Personal
Property to the full extent that the Fixtures, the Equipment and the Personal
Property may be subject to the Uniform Commercial Code (said portion of the
Property so subject to the

10



--------------------------------------------------------------------------------



 



Uniform Commercial Code being called the “Collateral”). If an Event of Default
shall occur and be continuing, Lender, in addition to any other rights and
remedies which it may have, shall have and may exercise immediately and without
demand, any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing, the right to take possession of the Collateral or any part
thereof, and to take such other measures as Lender may deem necessary for the
care, protection and preservation of the Collateral. Upon request or demand of
Lender after the occurrence and during the continuance of an Event of Default,
Borrower shall, at its expense, assemble the Collateral and make it available to
Lender at a convenient place (at the Land if tangible property) reasonably
acceptable to Lender. Borrower shall pay to Lender on demand any and all
expenses, including reasonable legal expenses and attorneys’ fees, incurred or
paid by Lender in protecting its interest in the Collateral and in enforcing its
rights hereunder with respect to the Collateral after the occurrence and during
the continuance of an Event of Default. Any notice of sale, disposition or other
intended action by Lender with respect to the Collateral sent to Borrower in
accordance with the provisions hereof at least ten (10) business days prior to
such action, shall, except as otherwise provided by applicable law, constitute
reasonable notice to Borrower. The proceeds of any disposition of the
Collateral, or any part thereof, may, except as otherwise required by applicable
law, be applied by Lender to the payment of the Debt in such priority and
proportions as Lender in its discretion shall deem proper. Borrower’s (debtor’s)
principal place of business is as set forth on page one hereof and the address
of Lender (secured party) is as set forth on page one hereof.
          Section 1.4 Fixture Filing. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
and this Security Instrument, upon being filed for record in the real estate
records of the city or county wherein such fixtures are situated, shall operate
also as a financing statement filed as a fixture filing in accordance with the
applicable provisions of said Uniform Commercial Code upon such of the Property
that is or may become fixtures.
          Section 1.5 Pledges of Monies Held. Borrower hereby pledges to Lender
any and all monies now or hereafter held by Lender or on behalf of Lender,
including, without limitation, any sums deposited in the Lockbox Account, the
Cash Management Account, the Reserve Funds and Net Proceeds, as additional
security for the Obligations until expended or applied as provided in the Loan
Agreement, this Security Instrument or the Cash Management Agreement.
CONDITIONS TO GRANT
          TO HAVE AND TO HOLD the above granted and described Property unto and
to the use and benefit of Lender and its successors and assigns, forever;
          PROVIDED, HOWEVER, these presents are upon the express condition that,
if Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Security Instrument,
shall well and truly perform the Other Obligations (hereafter defined) as set
forth in this Security Instrument and shall well and truly abide by and comply
with each and every covenant and condition set forth herein and in the Note, the
Loan Agreement and the other Loan Documents, these presents and the estate
hereby

11



--------------------------------------------------------------------------------



 



granted shall cease, terminate and be void; provided, however, that Borrower’s
obligation to indemnify and hold harmless Lender pursuant to the provisions
hereof shall survive any such payment or release.
ARTICLE 2 — DEBT AND OBLIGATIONS SECURED
          Section 2.1 Debt. This Security Instrument and the grants, assignments
and transfers made in Article 1 are given for the purpose of securing the Debt.
          Section 2.2 Other Obligations. This Security Instrument and the
grants, assignments and transfers made in Article 1 are also given for the
purpose of securing the following (collectively, the “Other Obligations”): the
performance of all other obligations of Borrower contained herein; the
performance of each obligation of Borrower contained in the Loan Agreement and
any other Loan Document; and the performance of each obligation of Borrower
contained in any renewal, extension, amendment, modification, consolidation,
change of, or substitution or replacement for, all or any part of the Note, the
Loan Agreement or any other Loan Document.
          Section 2.3 Debt and Other Obligations. Borrower’s obligations for the
payment of the Debt and the performance of the Other Obligations shall be
referred to collectively herein as the "Obligations.”
ARTICLE 3 — BORROWER COVENANTS
          Borrower covenants and agrees that:
          Section 3.1 Payment of Debt. Borrower will pay the Debt at the time
and in the manner provided in the Loan Agreement, the Note and this Security
Instrument
          Section 3.2 Incorporation by Reference. All the covenants, conditions
and agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and
any of the other Loan Documents, are hereby made a part of this Security
Instrument to the same extent and with the same force as if fully set forth
herein.
          Section 3.3 Insurance. Borrower shall obtain and maintain, or cause to
be maintained, in full force and effect at all times insurance with respect to
Borrower and the Property as required pursuant to the Loan Agreement.
          Section 3.4 Maintenance of Property. Borrower shall cause the Property
to be maintained in a good and safe condition and repair in accordance with the
terms of the Loan Agreement. The Improvements, the Fixtures, the Equipment and
the Personal Property shall not be removed, demolished or materially altered
(except for normal replacement of the Fixtures, the Equipment or the Personal
Property, tenant finish and refurbishment of the Improvements) without the
consent of Lender (which consent shall not be unreasonably withheld, conditioned
or delayed) or as otherwise permitted pursuant to the Loan Agreement. Subject to
the terms of the Loan Agreement, Borrower shall promptly repair, replace or
rebuild any part of the Property which may be destroyed by any Casualty or
become damaged, worn or dilapidated or which may

12



--------------------------------------------------------------------------------



 



be affected by any Condemnation, and shall complete and pay for any structure at
any time in the process of construction or repair on the Land.
          Section 3.5 Waste. Borrower shall not commit or knowingly suffer any
physical waste of the Property or make any change in the use of the Property
which will in any way materially increase the risk of fire or other hazard
arising out of the operation of the Property, or take any action that might
invalidate or allow the cancellation of any Policy, or do or knowingly permit to
be done thereon anything that may in any way materially adversely impair the
value of the Property or the security of this Security Instrument. Borrower will
not, without the prior written consent of Lender, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of the Land, regardless of the depth thereof or the
method of mining or extraction thereof.
          Section 3.6 Payment for Labor and Materials. (a) Subject to
Section 3.6(b) hereof, Borrower will promptly pay when due all bills and costs
for labor, materials, and specifically fabricated materials (“Labor and Material
Costs”) incurred in connection with the Property and never permit to exist
beyond the due date thereof in respect of the Property or any part thereof any
lien or security interest, even though inferior to the liens and the security
interests hereof, and in any event never permit to be created or exist in
respect of the Property or any part thereof any other or additional lien or
security interest other than the liens or security interests hereof except for
the Permitted Encumbrances.
          (b) After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Labor and Material Costs, provided
that (i) no Event of Default has occurred and is continuing under the Loan
Agreement, the Note, this Security Instrument or any of the other Loan
Documents, (ii) Borrower is permitted to do so under the provisions of any other
mortgage, deed of trust or deed to secure debt affecting the Property,
(iii) such proceeding shall suspend the collection of the Labor and Material
Costs from Borrower and from the Property or Borrower shall have paid all of the
Labor and Material Costs under protest, (iv) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower is subject and shall not constitute a default thereunder,
(v) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, and (vi) Borrower
shall have furnished the security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure the payment of any contested
Labor and Material Costs, together with all interest and penalties thereon.
          Section 3.7 Performance of Other Agreements. Borrower shall observe
and perform each and every term, covenant and provision to be observed or
performed by Borrower pursuant to the Loan Agreement, any other Loan Document
and any other material agreement or recorded instrument affecting or pertaining
to the Property and any amendments, modifications or changes thereto.
          Section 3.8 Change of Name, Identity or Structure. Except as expressly
permitted under the Loan Agreement, Borrower shall not change Borrower’s name,
identity (including its trade name or names) or, if not an individual,
Borrower’s corporate, partnership or

13



--------------------------------------------------------------------------------



 



other structure without notifying Lender of such change in writing at least
thirty (30) days prior to the effective date of such change and, in the case of
a change in Borrower’s structure, without first obtaining the prior written
consent of Lender, except as otherwise permitted pursuant to Section 5.2.10 of
the Loan Agreement. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower intends to
operate the Property, and representing and warranting that Borrower does
business under no other trade name with respect to the Property.
          Section 3.9 Title. Borrower has good, marketable and insurable
leasehold title to the real property comprising part of the Property and good
title to the balance of the Property, free and clear of all Liens whatsoever
except the Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. To the best of
Borrower’s knowledge, the Permitted Encumbrances in the aggregate do not
materially and adversely affect the operation or use of the Property (as
currently used) or Borrower’s ability to repay the Loan. This Security
Instrument, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the real
property portion of the Property, subject only to Permitted Encumbrances and the
Liens created by the Loan Documents and (b) perfected security interests in and
to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents. To
Borrower’s knowledge after due inquiry, there are no claims for payment for
work, labor or materials affecting the Property which are or may become a Lien
prior to, or of equal priority with, the Liens created by the Loan Documents.
          Section 3.10 Ground Lease. Borrower shall (a) pay all rents,
additional rents and other sums required to be paid by Borrower, as tenant under
and pursuant to the provisions of the Ground Lease as and when such rent or
other charge is payable, (b) diligently perform and observe in all material
respects all of the terms, covenants and conditions of the Ground Lease on the
part of Borrower, as tenant thereunder, to be performed and observed prior to
the expiration of any applicable grace period therein provided, and (c) promptly
notify Lender of the giving of any notice by the Ground Lessor to Borrower of
any material default by Borrower in the performance or observance of any of the
material terms, covenants or conditions of the Ground Lease on the part of
Borrower, as tenant thereunder, to be performed or observed and deliver to
Lender a true copy of each such notice. Subject to the terms of the Loan
Agreement, Borrower shall not, without the prior consent of Lender, surrender
the leasehold estate created by the Ground Lease or terminate or cancel the
Ground Lease or without the prior written consent of Lender, which consent shall
not be unreasonably withheld, conditioned or delayed, modify, change,
supplement, alter or amend the Ground Lease, in any respect, either orally or in
writing, and Borrower hereby assigns to Lender, as further security for the
payment of the Debt and for the performance and observance of the terms,
covenants and conditions of this Security Instrument and the Loan Agreement, all
of the rights, privileges and prerogatives of Borrower, which rights, privileges
and prerogatives may be exercised by Lender upon and during the

14



--------------------------------------------------------------------------------



 



continuance of an Event of Default, as tenant under the Ground Lease, to
surrender the leasehold estate created by the Ground Lease or to terminate,
cancel, modify, change, supplement, alter or amend the Ground Lease, and any
such surrender of the leasehold estate created by the Ground Lease or
termination, cancellation, modification, change, supplement, alteration or
amendment of the Ground Lease without the prior consent of Lender (as provided
in the Loan Agreement) shall be void and of no force and effect. If Borrower
shall default in the performance or observance of any term, covenant or
condition of the Ground Lease on the part of Borrower, as tenant thereunder, to
be performed or observed, and such default shall remain uncured after the
expiration of any applicable cure or grace period, then, without limiting the
generality of the other provisions of this Security Instrument and the Loan
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder or thereunder, Lender shall have the right, but shall be under no
obligation, upon three (3) business days written notice to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants and conditions of the Ground Lease on the part of Borrower, as
tenant thereunder, to be performed or observed or to be promptly performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under the Ground Lease shall be kept unimpaired and free from default. If
Lender shall make any payment or perform any act or take action in accordance
with the preceding sentence, Lender will notify Borrower of the making of any
such payment, the performance of any such act, or the taking of any such action.
In any such event, subject to the terms of the Management Agreement and to the
rights of tenants, subtenants and other occupants under the Leases, Lender and
any person designated by Lender shall have, and are hereby granted, the right to
enter upon the Property at any time and from time to time after such default by
Borrower, which remains uncured after the expiration of any applicable cure or
grace period, for the purpose of taking any such action. Lender may pay and
expend such sums of money as Lender deems reasonably necessary for any such
purpose and upon so doing shall be subrogated to any and all rights of the
Ground Lessor. Borrower hereby agrees to pay to Lender upon ten (10) days demand
therefor, all such sums so paid and expended by Lender, together with interest
thereon from the day of such demand at the Default Rate. All sums so paid and
expended by Lender and the interest thereon shall be secured by the legal
operation and effect of this Security Instrument. If the Ground Lessor shall
deliver to Lender a copy of any notice of default sent by said Ground Lessor to
Borrower, as tenant under the Ground Lease, such notice shall constitute full
protection to Lender for any action taken or omitted to be taken by Lender, in
good faith, in reliance thereon. Subject to the terms of the Ground Lease and
the terms of the Loan Agreement, Borrower will not subordinate or consent to the
subordination of the Ground Lease to any mortgage, security deed, lease or other
interest on or in the Ground Lessor’s interest in all or any part of the
Property, unless, in each such case, the written consent of Lender shall have
been first had and obtained.
          Section 3.11 No Merger of Fee and Leasehold Estates. So long as any
portion of the Debt shall remain unpaid, unless Lender shall otherwise consent,
such consent not to be unreasonably withheld or delayed, the fee title to the
Property and the leasehold estate therein created pursuant to the provisions of
the Ground Lease or the Hotel Operating Lease shall not merge but shall always
be kept separate and distinct, notwithstanding the union of such estates in
Borrower, Lender, or in any other person by purchase, operation of law or
otherwise. Lender reserves the right, at any time, to release portions of the
Property, including, but not limited to, the leasehold estate created by the
Ground Lease or the Hotel Operating Lease, with or without consideration, at
Lender’s election, without waiving or affecting any of its rights

15



--------------------------------------------------------------------------------



 



hereunder or under the Note or the other Loan Documents and any such release
shall not affect Lender’s rights in connection with the portion of the Property
not so released.
          Section 3.12 Borrower’s Acquisition of Fee Estate. In the event that
Borrower, so long as any portion of the Debt remains unpaid, shall be the owner
and holder of the fee title to the Property, the lien of the Security Instrument
shall be spread to cover Borrower’s fee title to the Property and said fee title
shall be deemed to be included in the Property without any further action. In
such event, Borrower agrees, at its reasonable cost and expense, including
without limitation Lender’s reasonable attorneys’ fees, to (a) execute any and
all documents or instruments necessary to subject its fee title to the Property
to the lien of this Security Instrument; and (b) provide a title insurance
policy which shall insure that the lien of the Security Instrument is a first
lien on Borrower’s fee title to the Property. Notwithstanding the foregoing, if
the Ground Lease is for any reason whatsoever terminated prior to the natural
expiration of its term, and if, pursuant to any provisions of the Ground Lease
or otherwise, Lender or its designee shall acquire from the Ground Lessor
thereunder another lease of the Property, Borrower shall have no right, title or
interest in or to such other lease or the leasehold estate created thereby.
          Section 3.13 Rejection of the Ground Lease.
          (a) If the Ground Lease is terminated for any reason in the event of
the rejection or disaffirmance of the Ground Lease pursuant to the Bankruptcy
Code, or any other law affecting creditors rights, subject to the provisions of
the Loan Agreement, (i) the Borrower, immediately after obtaining notice
thereof, shall give notice thereto to Lender, (ii) Borrower, without the prior
written consent of Lender, shall not elect to treat the Ground Lease as
terminated pursuant to Section 365(h) of the Bankruptcy Code or any comparable
federal or state statute or law, and any election by Borrower made without such
consent shall be void and (iii) this Security Instrument and the Loan Agreement
and all the liens, terms, covenants and conditions of this Security Instrument
and the Loan Agreement hereby extends to and covers Borrower’s possessory rights
under Section 365(h) of the Bankruptcy Code and to any claim for damages due to
the rejection of the Ground Lease or other termination of the Ground Lease.
Subject to the provisions of the Loan Agreement, in addition, Borrower hereby
assigns irrevocably to Lender Borrower’s rights to treat the Ground Lease as
terminated pursuant to Section 365(h) of the Bankruptcy Code and to offset rents
under such Ground Lease in the event any case, proceeding or other action is
commenced by or against the Ground Lessor under the Bankruptcy Code or any
comparable federal or state statute or law.
          (b) In the event Borrower files for bankruptcy, Borrower hereby
assigns to Lender (i) Borrower’s right to reject the Ground Lease under
Section 365 of the Bankruptcy Code or any comparable federal or state statute or
law with respect to any case, proceeding or other action commenced by or against
Borrower under the Bankruptcy Code or comparable federal or state statute or law
and (ii) Borrower’s right to seek an extension of the 60-day period within which
Borrower must accept or reject the Ground Lease under Section 365 of the
Bankruptcy Code or any comparable federal or state statute or law with respect
to any case, proceeding or other action commenced by or against Borrower under
the Bankruptcy Code or comparable federal or state statute or law. Further, if
the foregoing assignment is not effective under applicable law and Borrower
shall desire to so reject the Ground Lease, at Lender’s

16



--------------------------------------------------------------------------------



 



request, Borrower shall assign its interest in the Ground Lease to Lender in
lieu of rejecting the Ground Lease, upon receipt by Borrower of notice from
Lender of such request together with Lender’s agreement to cure any existing
defaults of Borrower under the Ground Lease.
          Section 3.14 Borrower hereby agrees that if the Ground Lease is
terminated for any reason in the event of the rejection or disaffirmance of the
Ground Lease pursuant to the Bankruptcy Code or any other law affecting
creditor’s rights, any property not removed by the Borrower as permitted or
required by the Ground Lease, shall at the option of Lender be deemed abandoned
by Borrower, provided that Lender may remove any such property required to be
removed by Borrower pursuant to the Ground Lease and all reasonable costs and
expenses associated with such removal shall be paid by Borrower within five
(5) business days of receipt by Borrower of an invoice for such removal costs
and expenses.
ARTICLE 4 — OBLIGATIONS AND RELIANCES
          Section 4.1 Relationship of Borrower and Lender. The relationship
between Borrower and Lender is solely that of debtor and creditor, and Lender
has no fiduciary or other special relationship with Borrower, and no term or
condition of the Loan Agreement, the Note, this Security Instrument and the
other Loan Documents shall be construed so as to deem the relationship between
Borrower and Lender to be other than that of debtor and creditor.
          Section 4.2 No Reliance on Lender. The general partners, members,
principals and (if Borrower is a trust) beneficial owners of Borrower are
experienced in the ownership and operation of properties similar to the
Property, and Borrower and Lender are relying solely upon such expertise and
business plan in connection with the ownership and operation of the Property.
Borrower is not relying on Lender’s expertise, business acumen or advice in
connection with the Property.
          Section 4.3 No Lender Obligations. (a) Notwithstanding the provisions
of Subsections 1.1 (h) and (n) or Section 1.2, Lender is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to such agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.
          (b) By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Security
Instrument, the Loan Agreement, the Note or the other Loan Documents, including,
without limitation, any Officer’s Certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal, or Policy,
Lender shall not be deemed to have warranted or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.
          Section 4.4 Reliance. Borrower recognizes and acknowledges that in
accepting the Loan Agreement, the Note, this Security Instrument and the other
Loan Documents, Lender is expressly and primarily relying on the truth and
accuracy of the warranties and representations set forth in Section 4.1 of the
Loan Agreement without any obligation to investigate the Property and
notwithstanding any investigation of the Property by Lender; that such reliance
existed on the part of Lender prior to the date hereof, that the warranties and

17



--------------------------------------------------------------------------------



 



representations are a material inducement to Lender in making the Loan; and that
Lender would not be willing to make the Loan and accept this Security Instrument
in the absence of the warranties and representations as set forth in Section 4.1
of the Loan Agreement.
ARTICLE 5 — FURTHER ASSURANCES
          Section 5.1 Recording of Security Instrument, etc. Borrower forthwith
upon the execution and delivery of this Security Instrument and thereafter, from
time to time, will cause this Security Instrument and any of the other Loan
Documents creating a Lien or security interest or evidencing the Lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the Lien or security interest hereof upon, and the interest of Lender
in, the Property. Except as expressly provided in the Loan Agreement, Borrower
will pay all taxes, filing, registration or recording fees, and all reasonable
expenses incident to the preparation, execution, acknowledgment and/or recording
of the Note, this Security Instrument, the other Loan Documents, any note, deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Property and any instrument of further assurance, and any modification or
amendment of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Security Instrument, any deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.
          Section 5.2 Further Acts, etc. Borrower will, at the reasonable cost
of Borrower, and without expense to Lender, do, execute, acknowledge and deliver
all further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Security Instrument or for filing, registering or recording this
Security Instrument, or for complying with all Legal Requirements. Borrower, on
demand, will execute and deliver, and in the event it shall fail to so execute
and deliver following five (5) Business Days’ notice to Borrower, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements to evidence more effectively the security interest of Lender in the
Property. In (i) such case set forth in the immediately preceding sentence or
(ii) upon the occurrence and during an Event of Default, Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to Lender
at law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 5.2.
          Section 5.3 Changes in Tax, Debt, Credit and Documentary Stamp Laws.
(a) If any law is enacted or adopted or amended after the date of this Security
Instrument which deducts the Debt from the value of the Property for the purpose
of taxation or which imposes a

18



--------------------------------------------------------------------------------



 



tax, either directly or indirectly, on the Debt or Lender’s interest in the
Property, Borrower will pay the tax, with interest and penalties thereon, if
any. If Lender is advised by counsel chosen by it that the payment of tax by
Borrower would be unlawful or taxable to Lender or unenforceable or provide the
basis for a defense of usury then Lender shall have the option by written notice
of not less than one hundred twenty (120) days to declare the Debt immediately
due and payable, provided that the Debt shall not be subject to any prepayment
fee, premium or penalty in connection with any payment under this Section 5.3(a)
but shall be otherwise due and payable in accordance with the provisions of the
Loan Agreement.
          (b) Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Security Instrument
or the Debt. If such claim, credit or deduction shall be required by law, Lender
shall have the option, by written notice of not less than one hundred twenty
(120) days, to declare the Debt immediately due and payable, provided that the
Debt shall not be subject to any prepayment fee, premium or penalty in
connection with any payment under this Section 5.3(b) but shall be otherwise due
and payable in accordance with the provisions of the Loan Agreement.
          (c) If at any time the United States of America, any State thereof or
any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the other Loan
Documents or impose any other tax or charge on the same, Borrower will pay for
the same, with interest and penalties thereon, if any.
          Section 5.4 Severing of Mortgage. Subject to the terms of the Loan
Agreement, this Security Instrument and the Note shall, at any time until the
same shall be fully paid and satisfied, at the sole election of Lender, be
severed into two or more notes and two or more security instruments in such
denominations as Lender shall determine in its sole discretion, each of which
shall cover all or a portion of the Property to be more particularly described
therein. To that end, subject to the terms of the Loan Agreement, Borrower, upon
written request of Lender, shall execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered by the then owner of the Property, to
Lender and/or its designee or designees, substitute notes and security
instruments in such principal amounts, aggregating not more than the then unpaid
principal amount of this Security Instrument, and containing terms, provisions
and clauses similar to those contained herein and in the Note, and such other
documents and instruments as may be required by Lender at no additional cost,
expense or liability to Borrower.
          Section 5.5 Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any other Loan Document which is not of public record, and, in the case of
any such mutilation, upon surrender and cancellation of such Note or other Loan
Document, Borrower will issue, in lieu thereof, a replacement Note or other Loan
Document, dated the date of such lost, stolen, destroyed or mutilated Note or
other Loan Document in the same principal amount thereof and otherwise of like
tenor.

19



--------------------------------------------------------------------------------



 



ARTICLE 6 — DUE ON SALE/ENCUMBRANCE
          Section 6.1 Lender Reliance. Borrower acknowledges that Lender has
examined and relied on the experience of Borrower and its general partners,
members, principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and,
subject to the terms of the Loan Agreement, will continue to rely on Borrower’s
ownership of the Property as a means of maintaining the value of the Property as
security for repayment of the Debt and the performance of the Other Obligations.
Borrower acknowledges that Lender has a valid interest in maintaining the value
of the Property so as to ensure that, should Borrower default in the repayment
of the Debt or the performance of the Other Obligations, Lender can recover the
Debt by a sale of the Property.
          Section 6.2 No Sale/Encumbrance. Neither Borrower nor any Restricted
Party shall Transfer the Property or any part thereof or any interest therein or
permit or suffer the Property or any part thereof or any interest therein to be
Transferred other than as expressly permitted pursuant to the terms of the Loan
Agreement.
ARTICLE 7 — RIGHTS AND REMEDIES UPON DEFAULT
          Section 7.1 Remedies. Upon the occurrence and during the continuance
of any Event of Default, Borrower agrees that Lender may take such action,
without notice or demand, as it deems advisable to protect and enforce its
rights against Borrower and in and to the Property, including, but not limited
to, the following actions, each of which may be pursued concurrently or
otherwise, at such time and in such order as Lender may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Lender:
          (a) declare the entire unpaid Debt to be immediately due and payable;
          (b) institute proceedings, judicial or otherwise, for the complete
foreclosure of this Security Instrument under any applicable provision of law,
in which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner;
          (c) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing Lien and security interest of this Security
Instrument for the balance of the Debt not then due, unimpaired and without loss
of priority;
          (d) sell for cash or upon credit the Property or any part thereof and
all estate, claim, demand, right, title and interest of Borrower therein and
rights of redemption thereof, pursuant to power of sale or otherwise, at one or
more sales, as an entirety or in parcels, at such time and place, upon such
terms and after such notice thereof as may be required or permitted by law;
          (e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;

20



--------------------------------------------------------------------------------



 



          (f) subject to Section 9.4 of the Loan Agreement, recover judgment on
the Note either before, during or after any proceedings for the enforcement of
this Security Instrument or the other Loan Documents;
          (g) apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Borrower,
any guarantor, indemnitor with respect to the Loan or of any Person liable for
the payment of the Debt;
          (h) the license granted to Borrower under Section 1.2 hereof shall
automatically be revoked and Lender may enter into or upon the Property, either
personally or by its agents, nominees or attorneys and dispossess Borrower and
its agents and servants therefrom, without liability for trespass, damages or
otherwise and exclude Borrower and its agents or servants wholly therefrom, and
subject to the provisions of the Management Agreement, take possession of all
books, records and accounts relating thereto and Borrower agrees to surrender
possession of the Property and of such books, records and accounts to Lender
upon demand, and thereupon subject to the provisions of the Management
Agreement, Lender may (i) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with all and every part of the Property and
conduct the business thereat; (ii) complete any construction on the Property in
such manner and form as Lender deems reasonably advisable; (iii) make
alterations, additions, renewals, replacements and improvements to or on the
Property; (iv) exercise all rights and powers of Borrower with respect to the
Property, whether in the name of Borrower or otherwise, including, without
limitation, the right to make, cancel, enforce or modify Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents; (v) require
Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be occupied by Borrower;
(vi) require Borrower to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof Borrower may be evicted by
summary proceedings or otherwise; and (vii) apply the receipts from the Property
to the payment of the Debt, in such order, priority and proportions as Lender
shall deem appropriate in its sole discretion after deducting therefrom all
expenses (including reasonable attorneys’ fees) incurred in connection with the
aforesaid operations and all amounts necessary to pay the Taxes, Other Charges,
Insurance Premium and other expenses in connection with the Property, as well as
just and reasonable compensation for the services of Lender, its counsel, agents
and employees;
          (i) exercise any and all rights and remedies granted to a secured
party upon default under the Uniform Commercial Code, including, without
limiting the generality of the foregoing: (i) the right to take possession of
the Fixtures, the Equipment, the Personal Property or any part thereof, and to
take such other measures as Lender may deem necessary for the care, protection
and preservation of the Fixtures, the Equipment, the Personal Property, and
(ii) request Borrower at its expense to assemble the Fixtures, the Equipment,
the Personal Property and make it available to Lender at a convenient place
acceptable to Lender. Any notice of sale, disposition or other intended action
by Lender with respect to the Fixtures, the Equipment, the Personal Property
sent to Borrower in accordance with the provisions hereof at least ten
(10) Business Days prior to such action, shall constitute commercially
reasonable notice to Borrower;

21



--------------------------------------------------------------------------------



 



          (j) apply any sums then deposited or held in escrow or otherwise by or
on behalf of Lender in accordance with the terms of the Loan Agreement, this
Security Instrument or any other Loan Document to the payment of the following
items in any order in its sole discretion:
          (i) Taxes and Other Charges;
          (ii) Insurance Premiums;
          (iii) Interest on the unpaid principal balance of the Note;
          (iv) Intentionally omitted;
          (v) All other sums payable pursuant to the Note, the Loan Agreement,
this Security Instrument and the other Loan Documents, including, without
limitation, advances made by Lender pursuant to the terms of this Security
Instrument;
          (k) pursue such other remedies as Lender may have under applicable
law; or
          (l) apply the undisbursed balance of any Net Proceeds Deficiency
deposit, together with interest thereon, to the payment of the Debt in such
order, priority and proportions as Lender shall deem to be appropriate in its
discretion.
In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Security Instrument shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.
          Section 7.2 Application of Proceeds. Upon the occurrence and during
the continuance of an Event of Default, the purchase money, proceeds and avails
of any disposition of the Property, and or any part thereof, or any other sums
collected by Lender pursuant to the Note, this Security Instrument or the other
Loan Documents, may be applied by Lender to the payment of the Debt in such
priority and proportions as Lender in its discretion shall deem proper.
          Section 7.3 Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default, Lender may, but without any obligation to
do so and without notice to or demand on Borrower and without releasing Borrower
from any obligation hereunder, make any payment or do any act required of
Borrower hereunder in such manner and to such extent as Lender may deem
necessary to protect the security hereof. Lender is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Security
Instrument or collect the Debt, and the out-of-pocket cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by law), with
interest as provided in this Section 7.3, shall constitute a portion of the Debt
and shall be due and payable to Lender upon demand. All such costs and expenses
incurred by Lender in remedying such Event of Default or such failed payment or
act or in appearing in, defending, or bringing any such action or proceeding
shall bear interest at the Default Rate, for the period after notice from Lender
that such cost or expense was incurred to the date of payment to Lender. All
such costs and expenses incurred by Lender together with

22



--------------------------------------------------------------------------------



 



interest thereon calculated at the Default Rate shall be deemed to constitute a
portion of the Debt and be secured by this Security Instrument and the other
Loan Documents and shall be immediately due and payable upon demand by Lender
therefor.
          Section 7.4 Actions and Proceedings. Upon the occurrence and during
the continuance of an Event of Default, Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Borrower, which
Lender, in its discretion, decides should be brought to protect its interest in
the Property.
          Section 7.5 Recovery of Sums Required to Be Paid. Subject to
Section 9.4 of the Loan Agreement, Lender shall have the right from time to time
to take action to recover any sum or sums which constitute a part of the Debt as
the same become due, without regard to whether or not the balance of the Debt
shall be due, and without prejudice to the right of Lender thereafter to bring
an action of foreclosure, or any other action, for a default or defaults by
Borrower existing at the time such earlier action was commenced.
          Section 7.6 Examination of Books and Records. Subject to the
provisions of the Management Agreement, at reasonable times and upon reasonable
notice, Lender and at Lender’s expense (unless an Event of Default has occurred
and is continuing), its agents, accountants and attorneys shall have the right
to examine the records, books, management and other papers of Borrower which
reflect upon their financial condition, at the Property or at any office
regularly maintained by Borrower where the books and records are located such
right to be exercised not more frequently than once per year unless an Event of
Default exists. Lender and its agents shall have the right to make copies and
extracts from the foregoing records and other papers.
          Section 7.7 Other Rights, etc. (a) The failure of Lender to insist
upon strict performance of any term hereof shall not be deemed to be a waiver of
any term of this Security Instrument Borrower shall not be relieved of
Borrower’s obligations hereunder by reason of (i) the failure of Lender to
comply with any request of Borrower or any guarantor or indemnitor with respect
to the Loan to take any action to foreclose this Security Instrument or
otherwise enforce any of the provisions hereof or of the Note or the other Loan
Documents, (ii) the release, regardless of consideration, of the whole or any
part of the Property, or of any person liable for the Debt or any portion
thereof (except upon repayment in full of the Debt), or (iii) any agreement or
stipulation by Lender extending the time of payment or otherwise modifying or
supplementing the terms of the Note, this Security Instrument or the other Loan
Documents.
          (b) It is agreed that the risk of loss or damage to the Property is on
Borrower, and Lender shall have no liability whatsoever for decline in value of
the Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief if any
such possession is requested or obtained with respect to any Property or
collateral not in Lender’s possession.
          (c) Upon the occurrence and during the continuance of an Event of
Default, Lender may resort for the payment of the Debt to any other security
held by Lender in such order

23



--------------------------------------------------------------------------------



 



and manner as Lender, in its discretion, may elect. Lender may take action to
recover the Debt, or any portion thereof, or to enforce any covenant hereof
without prejudice to the right of Lender thereafter to foreclose this Security
Instrument. The rights of Lender under this Security Instrument shall be
separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision.
Lender shall not be limited exclusively to the rights and remedies herein stated
but shall be entitled to every right and remedy now or hereafter afforded at law
or in equity.
          Section 7.8 Right to Release Any Portion of the Property. Lender may
release any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Security Instrument, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. This
Security Instrument shall continue as a lien and security interest in the
remaining portion of the Property.
          Section 7.9 Violation of Laws. Subject to the terms of the Loan
Agreement, if the Property is not in material compliance with Legal
Requirements, Lender may impose reasonable additional requirements upon Borrower
in connection herewith including, without limitation, monetary reserves or
financial equivalents.
          Section 7.10 Intentionally Omitted.
          Section 7.11 Right of Entry. Subject to the terms of the Loan
Agreement and the Management Agreement, upon reasonable notice to Borrower,
Lender and its agents shall have the right to enter and inspect the Property at
all reasonable times.
ARTICLE 8 — INDEMNIFICATION
          Section 8.1 General Indemnification. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties (hereinafter defined) from and against any and all third
party claims, suits, liabilities (including, without limitation, strict
liabilities), actions, proceedings, obligations, debts, actual losses,
reasonable costs, reasonable expenses, fines, penalties, charges, fees,
judgments, awards, amounts paid in settlement, damages (but not lost revenues,
diminution in value and other consequential and punitive damages) of whatever
kind or nature (including, but not limited, to reasonable attorneys’ fees and
other costs of defense) (collectively, the “Losses”) imposed upon or incurred by
or asserted against any Indemnified Parties (other than claims against Lender by
banking regulatory authorities or shareholders of Lender) and arising out of or
in any way relating to any one or more of the following: (a) ownership of this
Security Instrument, the Property or any interest therein or receipt of any
Rents; (b) any amendment to, or restructuring of, the Debt, the Note, the Loan
Agreement, this Security Instrument, or any other Loan

24



--------------------------------------------------------------------------------



 



Documents requested by Borrower; (c) any and all lawful action that may be taken
by Lender in connection with the enforcement of the provisions of this Security
Instrument, the Loan Agreement, the Note or any of the other Loan Documents,
whether or not suit is filed in connection with same, or in connection with
Borrower, any guarantor or indemnitor and/or any partner, joint venturer or
shareholder thereof becoming a party to a voluntary or involuntary federal or
state bankruptcy, insolvency or similar proceeding; (d) any accident, injury to,
or death of, persons or loss of or damage to property occurring in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (e) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(f) any failure on the part of Borrower to perform or be in compliance with any
of the terms of this Security Instrument, the Note, the Loan Agreement or any of
the other Loan Documents; (g) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (h) the failure of Borrower to file timely with the Internal
Revenue Service an accurate Form 1099-B, Statement for Recipients of Proceeds
from Real Estate, Broker and Barter Exchange Transactions, if required in
connection with this Security Instrument, or to supply a copy thereof in a
timely fashion to the recipient of the proceeds of the transaction in connection
with which this Security Instrument is made; (i) any failure of the Property to
be in compliance with any Legal Requirements; (j) the enforcement by any
Indemnified Party of the provisions of this Article 8; (k) any and all claims
and demands whatsoever which may be asserted against Lender by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants, or agreements contained in any Lease; or (1) the payment
of any commission, charge or brokerage fee to anyone claiming through Borrower
which may be payable in connection with the funding of the Loan. Any amounts
payable to Lender by reason of the application of this Section 8.1 shall become
due and payable within ten (10) Business Days of notice from Lender and, if not
paid within such ten (10) Business Day period, shall bear interest at the
Default Rate from the date loss or damage is sustained by Lender until paid. For
purposes of this Article 8, the term “Indemnified Parties” means Lender and any
Person who is or will have been involved in the origination of the Loan, any
Person who is or will have been involved in the servicing of the Loan, any
Person in whose name the encumbrance created by this Security Instrument is or
will have been recorded, Persons who may hold or acquire or will have held a
full or partial interest in the Loan (including, but not limited to, investors
or prospective investors in the Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business). Notwithstanding the provisions of this Section 8.1, (A) Borrower
shall have no liability to Lender or any other Indemnified Party for any Losses
caused by the gross negligence, willful misconduct or fraud of Lender or such
other Indemnified Party, and (B) the obligations of Borrower under this
Section 8.1 shall exclude Losses arising solely from a state of facts that first
came into existence after Lender, its nominee or designee, or a bona fide third
party acquired title to the Property through foreclosure, exercise

25



--------------------------------------------------------------------------------



 



of a power of sale or deed in lieu of foreclosure. For the purpose of this
Section 8.1 only, successors and assigns shall not include any bona fide third
party who purchases title to the Property through foreclosure, deed in lieu of
foreclosure or the exercise of any other remedies available to Lender hereunder,
under the Note or under any of the other Loan Documents, or who purchased title
to the Property at a foreclosure sale.
          Section 8.2 Mortgage and/or Intangible Tax. Borrower shall, at its
sole cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and arising out of or in any way
relating to any tax on the making and/or recording of this Security Instrument,
the Note or any of the other Loan Documents, but excluding any income, franchise
or other similar taxes.
          Section 8.3 ERISA Indemnification. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (including, without
limitation, reasonable attorneys’ fees and costs incurred in the investigation,
defense, and settlement of Losses incurred in correcting any prohibited
transaction or in the sale of a prohibited loan, and in obtaining any individual
prohibited transaction exemption under ERISA that may be required by any
applicable federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities) that Lender may incur, as a result of a default
under Sections 4.1.9 or 5.2.9 of the Loan Agreement.
          Section 8.4 Duty to Defend; Attorneys’ Fees and Other Fees and
Expenses. Upon written request by any Indemnified Party, Borrower shall defend
such Indemnified Party (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals reasonably approved
by the Indemnified Parties. Notwithstanding the foregoing, if the defendants in
any such claim or proceeding include both Borrower and any Indemnified Party and
Borrower and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or additional to those available to Borrower, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party, provided that no compromise or settlement shall be
entered without Borrower’s consent, which consent shall not be unreasonably
withheld. Within ten (10) days of written demand, Borrower shall pay or, in the
sole and absolute discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.
ARTICLE 9 — WAIVERS
          Section 9.1 Waiver of Counterclaim. To the extent permitted by
applicable law, Borrower hereby waives the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Security
Instrument, the Loan Agreement, the Note, any of the other Loan Documents, or
the Obligations.

26



--------------------------------------------------------------------------------



 



          Section 9.2 Marshalling and Other Matters. To the extent permitted by
applicable law, Borrower hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, Borrower hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Security Instrument on behalf of Borrower, and on
behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of this Security Instrument and on behalf of all
persons to the extent permitted by applicable law.
          Section 9.3 Waiver of Notice. To the extent permitted by applicable
law, Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Security Instrument
specifically and expressly provides for the giving of notice by Lender to
Borrower and except with respect to matters for which Lender is required by
applicable law to give notice, and Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Security Instrument does not specifically and expressly provide for the giving
of notice by Lender to Borrower.
          Section 9.4 Waiver of Statute of Limitations. To the extent permitted
by applicable law, Borrower hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment of the Debt or performance of its Other Obligations.
          Section 9.5 Survival. The indemnifications made pursuant to
Section 8.3 herein shall continue indefinitely in full force and effect and
shall survive and shall in no way be impaired by any of the following: any
satisfaction or other termination of this Security Instrument, any assignment or
other transfer of all or any portion of this Security Instrument or Lender’s
interest in the Property (but, in such case, shall benefit both Indemnified
Parties and any assignee or transferee), any exercise of Lender’s rights and
remedies pursuant hereto including, but not limited to, foreclosure or
acceptance of a deed in lieu of foreclosure, any exercise of any rights and
remedies pursuant to the Loan Agreement, the Note or any of the other Loan
Documents, any transfer of all or any portion of the Property (whether by
Borrower or by Lender following foreclosure or acceptance of a deed in lieu of
foreclosure or at any other time), any amendment to this Security Instrument,
the Loan Agreement, the Note or the other Loan Documents, and any act or
omission that might otherwise be construed as a release or discharge of Borrower
from the obligations pursuant hereto.
ARTICLE 10 — EXCULPATION
          The provisions of Section 9.4 of the Loan Agreement are hereby
incorporated by reference into this Security Instrument to the same extent and
with the same force as if fully set forth herein.
ARTICLE 11 — NOTICES
          All notices or other written communications hereunder shall be
delivered in accordance with Section 10.6 of the Loan Agreement.

27



--------------------------------------------------------------------------------



 



ARTICLE 12 — APPLICABLE LAW
          Section 12.1 Governing Law. (a) SUBJECT TO THE PROVISIONS OF ARTICLE
15 OF THIS SECURITY INSTRUMENT, THE PARTIES HEREBY AGREE AND IRREVOCABLY ELECT
THAT, IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS SECURITY
INSTRUMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL OF THE OBLIGATIONS ARISING
HEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS SECURITY INSTRUMENT, AND THIS SECURITY
INSTRUMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5 1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
          (b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS SECURITY INSTRUMENT MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5 1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
CT CORPORATION SYSTEM
111 EIGHTH AVENUE, 13th FLOOR
NEW YORK, NEW YORK 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID

28



--------------------------------------------------------------------------------



 



AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER
IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE
OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.
          Section 12.2 Usury Laws. Notwithstanding anything to the contrary,
(a) all agreements and communications between Borrower and Lender are hereby and
shall automatically be limited so that, after taking into account all amounts
deemed interest, the interest contracted for, charged or received by Lender
shall never exceed the Maximum Legal Rate or amount, (b) in calculating whether
any interest exceeds the Maximum Legal Rate, all such interest shall be
amortized, prorated, allocated and spread over the full amount and term of all
principal indebtedness of Borrower to Lender, and (c) if through any contingency
or event, Lender receives or is deemed to receive interest in excess of the
Maximum Legal Rate, any such excess shall be deemed to have been applied toward
payment of the principal of any and all then outstanding indebtedness of
Borrower to Lender, or if there is no such indebtedness, shall immediately be
returned to Borrower.
          Section 12.3 Provisions Subject to Applicable Law. All rights, powers
and remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.
ARTICLE 13 — DEFINITIONS
          All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Borrower” shall mean “each Borrower and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Lender” shall mean “Lender and any subsequent holder of the Note,” the word
“Note” shall mean “the Note and any other evidence of indebtedness secured by
this Security Instrument,” the word “Property” shall include any portion of the
Property and any interest therein, and subject to the provisions of the Loan
Documents, the phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall
include any and all attorneys, paralegal and law clerk fees

29



--------------------------------------------------------------------------------



 



and disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Property, the Leases and the Rents and enforcing its rights
hereunder.
ARTICLE 14 — MISCELLANEOUS PROVISIONS
          Section 14.1 No Oral Change. This Security Instrument, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
          Section 14.2 Successors and Assigns. This Security Instrument shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns forever.
          Section 14.3 Inapplicable Provisions. If any term, covenant or
condition of the Loan Agreement, the Note or this Security Instrument is held to
be invalid, illegal or unenforceable in any respect, the Loan Agreement, the
Note and this Security Instrument shall be construed without such provision.
          Section 14.4 Headings, etc. The headings and captions of various
Sections of this Security Instrument are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof.
          Section 14.5 Number and Gender. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.
          Section 14.6 Subrogation. If any or all of the proceeds of the Note
have been used to extinguish, extend or renew any indebtedness heretofore
existing against the Property, then, to the extent of the funds so used, Lender
shall be subrogated to all of the rights, claims, liens, titles, and interests
existing against the Property heretofore held by, or in favor of, the holder of
such indebtedness and such former rights, claims, liens, titles, and interests,
if any, are not waived but rather are continued in full force and effect in
favor of Lender and are merged with the lien and security interest created
herein as cumulative security for the repayment of the Debt, the performance and
discharge of Borrower’s obligations hereunder, under the Loan Agreement, the
Note and the other Loan Documents and the performance and discharge of the Other
Obligations.
          Section 14.7 WAIVER OF TRIAL BY JURY. BORROWER HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS SECURITY INSTRUMENT, THE NOTE, OR THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS
OR AGENTS IN CONNECTION THEREWITH.

30



--------------------------------------------------------------------------------



 



          Section 14.8 Entire Agreement. The Note, the Loan Agreement, this
Security Instrument and the other Loan Documents constitute the entire
understanding and agreement between Borrower and Lender with respect to the
transactions arising in connection with the Debt and supersede all prior written
or oral understandings and agreements between Borrower and Lender with respect
thereto. Borrower hereby acknowledges that, except as incorporated in writing in
the Note, the Loan Agreement, this Security Instrument and the other Loan
Documents, there are not, and were not, and no Persons are or were authorized by
Lender to make, any representations, understandings, stipulations, agreements or
promises, oral or written, with respect to the transaction which is the subject
of the Note, the Loan Agreement, this Security Instrument and the other Loan
Documents.
          Section 14.9 Limitation on Lender’s Responsibility. No provision of
this Security Instrument shall operate to place any obligation or liability for
the control, care, management or repair of the Property upon Lender, nor shall
it operate to make Lender responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger unless such loss or damage is caused by
fraud, willful misconduct, gross negligence or bad faith of Lender or its
agents. Nothing herein contained shall be construed as constituting Lender a
“mortgagee in possession.”
          Section 14.10 Conflict. In the event of any inconsistencies between
the terms and conditions hereof and the terms and conditions of the Loan
Agreement, the terms of the Loan Agreement shall control and be binding.
ARTICLE 15 — STATE-SPECIFIC PROVISIONS
          Section 15.1 Principles of Construction. In the event of any
inconsistencies between the terms and conditions of this Article 15 and the
terms and conditions of this Security Instrument, the terms and conditions of
this Article 15 shall control and be binding.
          Section 15.2 Governing Law. At the end of Section 12.1 (Applicable
Law), add the following:
          “THIS SECURITY INSTRUMENT SHALL BE CONSTRUED, INTERPRETED, ENFORCED
AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA (WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW) AND THE LAWS OF THE UNITED STATES
APPLICABLE TO TRANSACTIONS WITHIN FLORIDA, EXCEPT THAT THE LAWS OF THE STATE OF
NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS WITHIN
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, INTERPRETATION, ENFORCEMENT AND
GOVERNANCE OF THE NOTE, THE LOAN AGREEMENT AND THE DEBT AND THE OBLIGATIONS. THE
PROCEDURES GOVERNING THE ENFORCEMENT BY LENDER OF ITS FORECLOSURE AND
PROVISIONAL REMEDIES AGAINST BORROWER UNDER THIS SECURITY INSTRUMENT AND THE
OTHER LOAN DOCUMENTS WITH RESPECT TO THE LAND OR OTHER ASSETS SITUATED IN

31



--------------------------------------------------------------------------------



 



FLORIDA, INCLUDING BY WAY OF ILLUSTRATION, BUT NOT LIMITATION, ACTIONS FOR
FORECLOSURE, REPLEVIN, FOR CLAIM AND DELIVERY OF PROPERTY, FOR INJUNCTIVE RELIEF
OR FOR THE APPOINTMENT OF A RECEIVER SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF FLORIDA.”
          Section 15.3 Future Advances. This Security Instrument is given to
secure not only the existing Debt, but also such future advances, whether such
advances are obligatory or are to be made at the option of Lender or the holder
hereof or otherwise as are made within twenty (20) years from the date hereof,
to the same extent as if such future advances were made on the date of the
execution of this Security Instrument. The total amount of Debt that may be so
secured by this Security Instrument may be increased or decreased from time to
time (as set forth in the Loan Agreement), but the total unpaid balance so
secured at any one time shall not exceed twice the face amount of the Note, plus
interest thereon, and any disbursements made under this Security Instrument for
the payment of impositions, taxes, assessments, levies, insurance, or otherwise
with interest on such disbursements at the rate set forth in the Note, plus any
increases in the principal balance as the result of negative amortization or
deferred interest, if any. It is agreed that any additional sum or sums advanced
by Lender pursuant to the terms hereof shall be equally secured with and have
the same priority as the original Debt and shall be subject to all of the terms,
provisions and conditions of this Security Instrument, whether or not such
additional loans or advances are evidenced by other promissory notes or other
guaranties of Borrower and whether or not identified by a recital that it or
they are secured by this Security Instilment. It is further agreed that any
additional promissory note or guaranty or promissory notes or guaranties
executed and delivered pursuant to this paragraph shall automatically be deemed
to be included in the term “Note” wherever each appears in the context of this
Security Instrument. Without the prior written consent of Lender, which Lender
may grant or withhold in its sole discretion, Borrower shall not file for record
any notice limiting the maximum principal amount that may be secured by this
Security Instrument to a sum less than the maximum principal amount set form in
this paragraph.
[NO FURTHER TEXT ON THIS PAGE]

32



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Security Instrument has been executed by
Borrower as of the day and year first above written.
BORROWER:
FELCOR ST. PETE (SPE), L.L.C.,
a Delaware limited liability company

         
By:
  /s/ Charles N. Nye
 
   
Name:
  Charles N. Nye    
Title:
  Vice President    
 
        Signed, Sealed & Delivered in the     presence of:    
 
        /s/ Elizabeth Cowart           Name: Elizabeth Cowart    
 
        /s/ Jesus Torres           Name: Jesus Torres    
 
        FELCOR ST. PETE LEASING (SPE), L.L.C.,     a Delaware limited liability
company    
 
       
By:
  /s/ Charles N. Nye    
 
       
Name:
  Charles N. Nye    
Title:
  Vice President    
 
        Signed, Sealed & Delivered in the     presence of:    
 
        /s/ Elizabeth Cowart           Name: Elizabeth Cowart    
 
        /s/ Jesus Torres           Name: Jesus Torres    

33



--------------------------------------------------------------------------------



 



             
STATE OF Texas
    )      
 
    )     ss.:
COUNTY OF Dallas
    )      

On the 11 day of December, 2007, before me, the undersigned, a Notary Public in
and for said State, personally appeared Charles Nye, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individuals, or the persons upon behalf of which the individual
acted, executed the instrument.

                  /s/ Dana K. Drake                Notary Public           

[SEAL]
My commission expires:
       April 13, 2008

 



--------------------------------------------------------------------------------



 



             
STATE OF Texas
    )      
 
    )     ss.:
COUNTY OF Dallas
    )      

     On the 11 day of December, 2007, before me, the undersigned, a Notary
Public in and for said State, personally appeared Charles Nye, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the individuals, or the persons upon behalf of which the
individual acted, executed the instrument.

                  /s/ Dana K. Drake                Notary Public           

[SEAL]
My commission expires:
       April 13, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(Legal Description)
All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of St.
Petersburg, County of Pinellas and the State of Florida and being more
particularly described as follows:
PARCEL 1
HOTEL PHASE I
LOCATED IN SECTION 17, TOWNSHIP 31 SOUTH, RANGE 17 EAST, PINELLAS COUNTY,
FLORIDA, BEING A PORTION OF BAYWOOD PARK, LOTS I, J, K, L, M AND N, REVISED MAP
OF BAYSHORE SUBDIVISION OF ST. PETERSBURG, FLORIDA, AS RECORDED IN PLAT BOOK 3,
PAGE 41, PUBLIC RECORDS OF HILLSBOROUGH COUNTY, FLORIDA, OF WHICH PINELLAS
COUNTY WAS FORMERLY A PART AND FURTHER REVISED IN PLAT BOOK 10, PAGE 35, PUBLIC
RECORDS OF PINELLAS COUNTY, FLORIDA, TOGETHER WITH A PORTION OF THE VACATED
RIGHTS OF WAY OF NORTH SHORE DRIVE AND 6TH AVENUE N.E., BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF SAID LOT I, ALSO BEING THE INTERSECTION OF
THE SOUTHERLY RIGHT OF WAY OF 7TH AVENUE N.E., AND THE EASTERLY RIGHT OF WAY OF
BEACH DRIVE N.E. AS A POINT OF REFERENCE; THENCE SOUTH 89 DEG. 59’43” EAST,
ALONG SAID 7TH AVENUE RIGHT OF WAY 200.00 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUE SOUTH 89 DEG. 59’43” EAST, 1072.52 FEET TO THE INTERSECTION OF THE
WESTERLY RIGHT OF WAY OF BAY SHORE DRIVE N.E.; THENCE SOUTH 11 DEG. 53’59” WEST,
ALONG SAID BAY SHORE DRIVE N.E. RIGHT OF WAY 69.00 FEET TO A POINT BEGINNING A
NON-TANGENT CURVE; THENCE ALONG THE ARC OF SAID CURVE TO THE LEFT, HAVING A
RADIUS OF 5767.87 FEET, ARC LENGTH OF 136.52 FEET, CHORD BEARING OF SOUTH 08
DEG. 34’41” WEST, 136.51 FEET; THENCE WEST 876.35 FEET; THENCE SOUTH 397.58 FEET
TO A POINT ON THE NORTHERLY RIGHT OF WAY OF 5TH AVENUE N.E.; THENCE WEST ALONG
SAID RIGHT OF WAY 661.33 FEET TO THE INTERSECTION OF THE AFOREMENTIONED BEACH
DRIVE N.E. EASTERLY RIGHT OF WAY; THENCE NORTH 00 DEG. 06’12” EAST, ALONG SAID
RIGHT OF WAY, 112.06 FEET; THENCE NORTH 31 DEG. 32’10” EAST, 334.99 FEET; THENCE
EAST ALONG THE NORTH LINE OF SAID LOT J, 169.00 FEET; THENCE NORTH 29 DEG.
39’16” EAST, 155.44 FEET TO A POINT ON THE SOUTH LINE OF LOT I, THENCE SOUTH 89
DEG. 59’43” EAST ALONG SAID LINE 78.45 FEET, THENCE NORTH 00 DEG. 01’02” WEST,
67.52 FEET TO THE POINT OF BEGINNING.
ALSO KNOWN AS
A PORTION OF LOT 1, BLOCK 1 ACCORDING TO THE PLAT OF “VINOY REPLAT” AS RECORDED
IN PLAT BOOK 105, PAGES 91 AND 92 OF THE PUBLIC RECORDS OF

 



--------------------------------------------------------------------------------



 



PINELLAS COUNTY, FLORIDA AND MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING
AT THE NORTHWEST CORNER OF SAID PLAT AS A POINT OF BEGINNING; RUN THENCE SOUTH
89 DEG. 59’43” EAST 1072.52 FEET TO THE NORTHEAST CORNER OF SAID PLAT; THENCE
SOUTH 11 DEG. 53’59” WEST AND ALONG THE EAST LINE THEREOF 69.00 FEET TO A POINT
BEGINNING A NON-TANGENT CURVE; THENCE ALONG THE ARC OF SAID CURVE TO THE LEFT,
THE SAME BEING THE EASTERLY LINE OF SAID PLAT, HAVING A RADIUS OF 5767.87 FEET,
ARC LENGTH OF 136.52 FEET, CHORD SOUTH 08 DEG. 34’41” WEST 136.51 FEET; THENCE
WEST 876.35 FEET; THENCE SOUTH 397.58 FEET, TO A POINT OF THE SOUTH LINE OF SAID
PLAT; THENCE WEST ALONG SAID SOUTH PLAT LINE 661.33 FEET TO THE SOUTHWEST CORNER
OF SAID PLAT; THENCE TRAVERSE THE WESTERLY BOUNDARY OF SAID PLAT BY THE
FOLLOWING 6 COURSES. (1) NORTH 00 DEG. 06’12” EAST, 112.06 FEET, (2) NORTH 31
DEG. 32’10” EAST 334.99 FEET (3) EAST 169.00 FEET (4) NORTH 29 DEG. 39’16” EAST
155.44 FEET, (5) SOUTH 89 DEG. 59’43” EAST 78.45 FEET; (6) NORTH 00 DEG. 01’02”
WEST 67.52 FEET TO THE POINT OF BEGINNING.
PARCEL 1
HOTEL PHASE II
LOCATED IN SECTION 17, TOWNSHIP 31 SOUTH, RANGE 17 EAST, PINELLAS COUNTY,
FLORIDA BEING A PORTION OF LOTS J, K, L, M AND N, REVISED MAP OF BAYSHORE
SUBDIVISION OF ST. PETERSBURG, FLORIDA, AS RECORDED IN PLAT BOOK 3, PAGE 41,
PUBLIC RECORDS OF HILLSBOROUGH COUNTY, FLORIDA, OF WHICH PINELLAS COUNTY WAS
FORMERLY A PART, AND FURTHER REVISED IN PLAT BOOK 10, PAGE 35, PUBLIC RECORDS OF
PINELLAS COUNTY, FLORIDA, TOGETHER WITH PORTION OF THE VACATED RIGHT OF WAY OF
6TH AVENUE N.E. BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCE AT THE SOUTHWEST CORNER OF SAID LOT N, ALSO BEING THE INTERSECTION OF
THE EASTERLY RIGHT OF WAY OF BEACH DRIVE N.E. AND THE NORTHERLY RIGHT OF WAY OF
5TH AVENUE N.E. AS A POINT OF REFERENCE; THENCE EAST ALONG SAID 5TH AVENUE N.E.
RIGHT OF WAY 661.33 FEET TO THE POINT OF BEGINNING; THENCE NORTH 397.58 FEET;
THENCE EAST 255.42 FEET; THENCE SOUTH 397.58 FEET TO THE INTERSECTION WITH THE
NORTH RIGHT OF WAY LINE OF 5TH AVENUE N.E.; THENCE WEST ALONG SAID RIGHT OF WAY
LINE 255.42 FEET TO THE POINT OF BEGINNING.
ALSO KNOWN AS
A PORTION OF LOT 1, BLOCK 1 ACCORDING TO THE PLAT OF “VINOY REPLAT” AS RECORDED
IN PLAT BOOK 105, PAGES 91 AND 92 OF THE PUBLIC RECORDS OF PINELLAS COUNTY,
FLORIDA, MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHWEST
CORNER OF SAID PLAT RUN THENCE EAST

 



--------------------------------------------------------------------------------



 



ALONG THE SOUTH LINE THEREOF 661.33 FEET TO THE POINT OF BEGINNING; THENCE NORTH
397.58 FEET; THENCE EAST 255.42 FEET; THENCE SOUTH 397.58 FEET TO THE SOUTH LINE
OF SAID PLAT; THENCE WEST ALONG SAID SOUTH LINE 255.42 FEET TO THE POINT OF
BEGINNING.
PARCEL 1A
EASEMENT
AN EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED BY THAT CERTAIN DRAINAGE
EASEMENT DATED FEBRUARY 22, 1990, RECORDED FEBRUARY 23, 1990, IN O. R. BOOK
7207, PAGE 1282, PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA, FOR PERMANENT,
EXCLUSIVE, RECIPROCAL DRAINAGE; DETENTION AND RETENTION, MAINTENANCE,
RECONSTRUCTION AND REPAIR OF THE PONDS AND LANDSCAPING OVER, UNDER AND ACROSS
THE LAND DESCRIBED ON EXHIBIT “C” AND EXHIBIT “D” THEREIN.
PARCEL 2 (MARINA)
THOSE CERTAIN SUBMERGED LANDS WITHIN THE NORTH YACHT BASIN LYING WITHIN THE
NORTH 1/2 OF SECTION 20, TOWNSHIP 31, SOUTH, RANGE 17 EAST, COMMENCING AT THE
SOUTHWEST CORNER OF LOT N, ACCORDING TO THE REVISED MAP OF BAYSHORE SUBDIVISION,
AS RECORDED IN PLAT BOOK 3, PAGE 41, PUBLIC RECORDS OF HILLSBOROUGH COUNTY,
FLORIDA, OF WHICH PINELLAS COUNTY WAS FORMERLY A PART AND FURTHER REVISED IN
PLAT BOOK 10, PAGE 35 PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA; RUN THENCE
EAST ALONG THE SOUTH LINE OF SAID LOT N, 24.79 FEET TO A CONCRETE MONUMENT;
THENCE CONTINUE EAST ALONG SAID SOUTH LOT LINE 389.03 FEET; THENCE SOUTH ACROSS
THE RIGHT OF WAY OF 5TH AVENUE N.E. 80 FEET TO THE SOUTH RIGHT OF WAY LINE OF
5TH AVENUE N.E. TO THE WATERSIDE FACE OF EXISTING BULKHEAD AND THE POINT OF
BEGINNING; THENCE RUN NORTH 89 DEG. 57’05” EAST ALONG THE SAID WATERSIDE NORTH
BULKHEAD FACE, 740.54 FEET; THENCE SOUTH 27 DEG. 02’05” EAST ALONG THE WATERSIDE
FACE OF EASTERLY BULKHEAD 257.93 FEET; THENCE WEST ACROSS THE NORTH YACHT BASIN,
964.25 FEET TO THE INTERSECTION WITH THE WATERSIDE FACE OF THE WESTERLY
BULKHEAD; THENCE NORTH 24 DEG. 55’28” EAST ALONG SAID WATERSIDE FACE 252.65 FEET
TO THE POINT OF BEGINNING.
TOGETHER WITH RIGHTS OF USE OR EASEMENT OVER AND ACROSS THE EXISTING BULKHEADS
LYING ALONG THE BOUNDARY OF THE AFOREDESCRIBED SUBMERGED LANDS TO PROVIDE FOR
ADEQUATE INGRESS AND EGRESS TO AND FROM DOCKS AND BOAT SLIPS TO BE LOCATED IN OR
ON THE AFORESAID PROPERTY TO AND FROM THE PUBLIC STREETS AND SIDEWALKS.

 



--------------------------------------------------------------------------------



 



ALSO KNOWN AS
THOSE CERTAIN SUBMERGED LANDS WITHIN THE NORTH YACHT BASIN (ALSO KNOWN AS THE
VINOY YACHT BASIN) LYING WITHIN THE NORTH 1/2 OF SECTION 20, TOWNSHIP 31, SOUTH
RANGE 17 EAST, COMMENCING AT THE SOUTHWEST CORNER OF LOT 1, BLOCK 1, ACCORDING
TO THE VINOY REPLAT, AS RECORDED IN PLAT BOOK 105, PAGES 91 AND 92, PUBLIC
RECORDS OF PINELLAS COUNTY, FLORIDA; RUN THENCE EAST ALONG THE SOUTH LINE OF LOT
N, ACCORDING TO THE REVISED MAP OF BAYSHORE SUBDIVISION PLAT BOOK 3, PAGE 41,
PUBLIC RECORDS OF HILLSBOROUGH COUNTY, FLORIDA, OF WHICH PINELLAS COUNTY WAS
FORMERLY A PART OF AND FURTHER REVISED IN PLAT BOOK 10, PAGE 35, PUBLIC RECORDS
OF PINELLAS COUNTY, FLORIDA, 24.79 FEET TO A CONCRETE MONUMENT; THENCE CONTINUE
EAST ALONG SAID SOUTH LOT LINE 389.03 FEET; THENCE SOUTH ACROSS THE RIGHT OF WAY
OF 5TH AVENUE N.E., 80 FEET TO THE SOUTH RIGHT OF WAY LINE OF 5TH AVENUE N.E. TO
THE WATERSIDE FACE OF EXISTING BULKHEAD AND THE POINT OF BEGINNING; THENCE RUN
NORTH 89 DEG. 57’05” EAST ALONG SAID WATERSIDE NORTH BULKHEAD FACE 740.54 FEET;
THENCE SOUTH 27 DEG. 02’05” EAST ALONG THE WATERSIDE FACE OF EASTERLY BULKHEAD
257.93 FEET; THENCE WEST ACROSS THE NORTH YACHT BASIN, 964.25 FEET TO THE
INTERSECTION WITH THE WATERSIDE FACE OF THE WESTERLY BULKHEAD; THENCE NORTH 24
DEG. 55’28” EAST ALONG SAID WATERSIDE FACE 252.65 FEET TO THE POINT OF
BEGINNING.
PARCEL 3
GOLF COURSE
FROM THE SOUTHWEST CORNER OF THE NORTHWEST 1/4 OF THE SOUTHEAST 1/4 OF SECTION
8, TOWNSHIP 31 SOUTH, RANGE 17 EAST, RUN NORTH 56 DEG. 49’22” EAST, 586.15 FEET
TO A POINT OF BEGINNING, THENCE NORTH 49 DEG. 02’31” WEST, 218.41 FEET; THENCE
SOUTH 47 DEG. 09’00” WEST, 501.00 FEET; THENCE NORTH 88 DEG. 03’59” WEST, 261.00
FEET; THENCE NORTH 49 DEG. 18’00” WEST, 101.78 FEET; THENCE SOUTH 47 DEG. 09’
WEST, 27.81 FEET; THENCE NORTH 86 DEG. 52’29” WEST, 344.12 FEET; THENCE NORTH 84
DEG. 41’23” WEST, 530.23 FEET; THENCE SOUTH 77 DEG. 25’19” WEST, 114.21 FEET;
THENCE NORTH 37 DEG. 57’46” WEST, 114.28 FEET; THENCE NORTH 50 DEG. 06’53” WEST,
297.93 FEET; THENCE NORTH 12 DEG. 05’15” WEST, 809.77 FEET; THENCE NORTH 01 DEG.
06’29” WEST, 309.86 FEET; THENCE NORTH 05 DEG. 44’51” EAST, 287.0 FEET; THENCE
NORTH 00 DEG. 32’49” WEST, 284.38 FEET; THENCE SOUTH 84 DEG. 18’51” WEST, 401.64
FEET; THENCE NORTH 85 DEG. 18’39” WEST, 437.03 FEET; THENCE NORTH 01 DEG. 18’50”
WEST, 380.00 FEET THENCE NORTH 88 DEG. 45’03” EAST, 1263.30 FEET; THENCE SOUTH
72 DEG. 44’32” EAST, 67.25 FEET; THENCE BY A CURVE TO THE RIGHT, RADIUS 508.64
FEET, ARC 11.75 FEET, CHORD SOUTH 86 DEG. 47’18” EAST, 11.75 FEET; THENCE SOUTH
06 DEG. EAST, 1083.74; THENCE BY A CURVE TO THE LEFT,

 



--------------------------------------------------------------------------------



 



RADIUS 735 FEET; ARC 436.88 FEET, CHORD SOUTH 23 DEG. 01’41” EAST, 430.47 FEET;
THENCE NORTH 65 DEG. 49’07” EAST, 112.03 FEET; THENCE SOUTH 47 DEG. 44’36” EAST,
56.44 FEET; THENCE NORTH 59 DEG. 45’20” EAST, 61.47 FEET; THENCE NORTH 51 DEG.
35’40” EAST, 56.34 FEET; THENCE NORTH 61 DEG. 30’48” EAST, 124.56 FEET; THENCE
NORTH 62 DEG. 28’49” EAST, 50.19 FEET; THENCE NORTH 54 DEG. 36’55” EAST, 78.19
FEET; THENCE NORTH 46 DEG. 39’10” EAST, 21.33 FEET; THENCE NORTH 35 DEG. 43’40”
EAST, 8.89 FEET TO THE INTERSECTION WITH THE EAST-WEST CENTERLINE OF SECTION 8,
TOWNSHIP 31 SOUTH, RANGE 17 EAST, THENCE NORTH 88 DEG. 33’59” EAST, 175.05 FEET
ALONG SAID CENTERLINE; THENCE NORTH 49 DEG. 02’31” WEST, 63.10 FEET; THENCE BY A
CURVE TO THE RIGHT, RADIUS 830 FEET, ARC 699.44 FEET, CHORD NORTH 39 DEG. 25’30”
EAST, 678.93 FEET; THENCE NORTH 63 DEG. 34’ EAST, 950.00 FEET; THENCE BY A CURVE
TO THE RIGHT, RADIUS 100 FEET, ARC 203.21 FEET, CHORD SOUTH 58 DEG. 13’ EAST,
170.01 FEET; THENCE SOUTH 610 FEET; THENCE BY A CURVE TO THE LEFT, RADIUS 645
FEET; ARC 260.38 FEET, CHORD SOUTH 11 DEG. 33’53” EAST, 258.61 FEET TO THE
INTERSECTION WITH THE EAST-WEST CENTERLINE OF SECTION 8, TOWNSHIP 31 SOUTH,
RANGE 17 EAST, THENCE NORTH 88 DEG. 33’59” EAST, 275.22 FEET ALONG SAID
CENTERLINE; THENCE SOUTH 67.57 FEET; THENCE SOUTH 16 DEG. 05’04” WEST, 421.32
FEET; THENCE BY A CURVE TO THE LEFT, RADIUS 4,000 FEET, ARC 922.04 FEET, CHORD
SOUTH 88 DEG. 46’28” EAST, 920.00 FEET; THENCE BY A CURVE TO THE LEFT, RADIUS
800 FEET, ARC 128.85 FEET, CHORD NORTH 80 DEG. 00’28” EAST, 128.71 FEET; THENCE
BY A CURVE TO THE RIGHT, RADIUS 850 FEET, ARC 424.38 FEET, CHORD NORTH 89 DEG.
41’49” EAST, 419.99 FEET; THENCE BY A CURVE TO THE LEFT, RADIUS 615 FEET, ARC
591.44 FEET, CHORD SOUTH 13 DEG. 33’02” EAST, 568.91 FEET; THENCE BY A CURVE TO
THE RIGHT, RADIUS 435 FEET, ARC 77.96 FEET; CHORD SOUTH 70 DEG. 28’56” WEST,
77.86 FEET; THENCE BY A CURVE TO THE RIGHT, RADIUS 1806 FEET, ARC 604.26 FEET,
CHORD SOUTH 85 DEG. 12’06” WEST, 601.45 FEET; THENCE SOUTH 03 DEG. 12’02” WEST,
197.07 FEET; THENCE BY A CURVE TO THE LEFT, RADIUS 981.18 FEET, ARC 46.16 FEET,
CHORD SOUTH 88 DEG. 55’54” WEST, 46.16 FEET; THENCE BY A CURVE TO THE RIGHT,
RADIUS 620 FEET, ARC 272.72 FEET, CHORD NORTH 79 DEG. 48’53” WEST 270.52 FEET,
THENCE BY A CURVE TO THE LEFT, RADIUS 915 FEET, ARC 172.98 FEET, CHORD NORTH 72
DEG. 37’47” WEST, 172.19 FEET; THENCE BY A CURVE TO THE RIGHT, RADIUS 1009.00
FEET, ARC 234.51 FEET, CHORD NORTH 71 DEG. 23’15” WEST, 233.98 FEET; THENCE BY A
CURVE TO THE LEFT, RADIUS 612.07 FEET, ARC 404.66 FEET, CHORD NORTH 83 DEG.
40’10” WEST, 397.33 FEET; THENCE BY A CURVE TO THE RIGHT, RADIUS 272 FEET, ARC
209.42 FEET; CHORD NORTH 80 DEG. 33’12” WEST, 204.28 FEET; THENCE NORTH 58 DEG.
29’48” WEST, 190.86 FEET; THENCE NORTH 49 DEG. 02’31” WEST, 30 FEET; THENCE
SOUTH 40 DEG. 57’29” WEST, 171.10 FEET; THENCE NORTH 49 DEG. 02’31” WEST, 30
FEET TO THE POINT OF BEGINNING.
TOGETHER WITH:
THAT CERTAIN PARCEL VACATED STREET AND/OR EASEMENT FOR STREET

 



--------------------------------------------------------------------------------



 



SHOWN AS CENTER CIRCLE IN THE MAP OR PLAT OF SNELL ISLE ACREAGE (UNPLATTED
LANDS), RECORDED IN PLAT BOOK 16, PAGE 90, AND IN THE MAP OR PLAT OF
BRIGHTWATERS SECTION 2 OF SNELL ISLE RECORDED IN PLAT BOOK 13, PAGE 74, PUBLIC
RECORDS OF PINELLAS COUNTY, FLORIDA.
TOGETHER WITH:
LOT 376 OF SNELL ISLE INC., BRIGHTWATERS SECTION 2, OF SNELL ISLE, AS RECORDED
IN PLAT BOOK 13, PAGE 74, PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA.
LESS AND EXCEPT THE FOLLOWING DESCRIBED PORTIONS THEREOF:

A)   THOSE LANDS PLATTED AS SUNSET SNELL ISLE SHORES REPLAT, AS RECORDED IN PLAT
BOOK 54, PAGE 61, PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA;

B)   THOSE LANDS PLATTED AS SUNSET BRIGHTSIDE SUBDIVISION, AS RECORDED IN PLAT
BOOK 52, PAGE 21, PUBLIC RECORDS OF PINELLAS COUNTY; FLORIDA;

C)   THOSE LANDS PLATTED AS SNELL ISLE SUNSET SUBDIVISION, AS RECORDED IN PLAT
BOOK 78, PAGE 90, PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA;

D)   THOSE LANDS PLATTED AS EDEN SHORES-RIETH REPLAT, AS RECORDED IN PLAT BOOK
60, PAGE 53, PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA;

E)   THOSE LANDS PLATTED AS SUNSET SHORES, AS RECORDED IN PLAT BOOK 35, PAGE 63,
PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA;

F)   THOSE LANDS PLATTED AS EDEN SHORES SECTION EIGHT, AS RECORDED IN PLAT BOOK
48, PAGE 19, PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA;

G)   THAT CERTAIN PARCEL OF LAND BEGINNING AT THE SOUTHWEST CORNER OF LOT 26,
BLOCK 4, EDEN SHORES SECTION THREE, AS RECORDED IN PLAT BOOK 34, PAGE 2, PUBLIC
RECORDS OF PINELLAS COUNTY, FLORIDA; THENCE RUN NORTH 29 DEG. 38’31” WEST 138.14
FEET TO THE SOUTHWEST CORNER OF LOT 1 OF EDEN SHORES SECTION EIGHT, AS RECORDED
IN PLAT BOOK 48, PAGE 19, PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA; THENCE
ALONG THE SOUTH BOUNDARY OF SAID LOT 1 TO THE NORTHWEST CORNER OF SAID LOT 26,
BLOCK 4, EDEN SHORES

 



--------------------------------------------------------------------------------



 



    SECTION THREE, RUN THENCE SOUTH ALONG THE WEST BOUNDARY OF SAID LOT 26 TO
THE POINT OF BEGINNING.

ALSO DESCRIBED AS FOLLOWS:
LOT 376 AND A PORTION OF CENTER CIRCLE OF SNELL ISLE INC. BRIGHTWATERS SECTION 2
OF SNELL ISLE, AS RECORDED IN PLAT BOOK 13, PAGE 74, PUBLIC RECORDS OF PINELLAS
COUNTY, FLORIDA, TOGETHER WITH THOSE PORTIONS OF BLOCK 2, OF OWENS, BASKIN AND
OWENS REPLAT, AS RECORDED IN PLAT BOOK 25, PAGE 15, OF THE PUBLIC RECORDS OF
PINELLAS COUNTY, FLORIDA, TOGETHER WITH THOSE PORTIONS OF TRACT F OF MAP OF
SNELL ISLE ACREAGE, AS RECORDED IN PLAT BOOK 16, PAGE 91, PUBLIC RECORDS OF
PINELLAS COUNTY, FLORIDA, TOGETHER WITH THOSE PORTIONS OF SECTIONS 8 AND 9
TOWNSHIP 31 SOUTH, RANGE 17 EAST, PINELLAS COUNTY, FLORIDA, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCE AT THE SOUTHWEST CORNER OF THE NORTHWEST 1/4 OF THE SOUTHEAST 1/4 OF
SAID SECTION 8; THENCE NORTH 56 DEG. 49’22” EAST, 586.15 FEET TO THE POINT OF
BEGINNING; THENCE NORTH 49 DEG. 02’31” WEST, 218.41 FEET; THENCE SOUTH 47 DEG.
09’00” WEST, 501.00 FEET; THENCE NORTH 88 DEG. 03’59” WEST, 261.00 FEET; THENCE
NORTH 49 DEG. 18’00” WEST, 101.78 FEET; THENCE SOUTH 47 DEG. 09’00” WEST, 27.81
FEET; THENCE NORTH 86 DEG. 52’29” WEST, 344.12 FEET; THENCE NORTH 84 DEG. 41’23”
WEST, 530.23 FEET; THENCE SOUTH 77 DEG. 25’19” WEST, 114.21 FEET; THENCE NORTH
37 DEG. 57’46” WEST, 114.28 FEET; THENCE NORTH 50 DEG. 06’53” WEST, 297.93 FEET;
THENCE NORTH 12 DEG. 05’15” WEST, 809.77 FEET; THENCE NORTH 01 DEG. 06’29” WEST,
309.86 FEET; THENCE NORTH 05 DEG. 44’51” EAST, 287.00 FEET; THENCE NORTH 00 DEG.
32’49” WEST, 284.38 FEET; THENCE SOUTH 84 DEG. 18’51” WEST, 401.64 FEET; THENCE
NORTH 85 DEG. 18’39” WEST, 437.03 FEET; THENCE NORTH 01 DEG. 18’50” WEST, 280.00
FEET; THENCE NORTH 88 DEG. 45’03” EAST, 80.00 FEET; THENCE NORTH 01 DEG. 18’50”
WEST, 20 FEET; THENCE NORTH 88 DEG. 45’03” EAST 20 FEET, THENCE NORTH 01 DEG.
18’50” WEST, 80 FEET; THENCE NORTH 88 DEG. 45’03” EAST, 1163.30 FEET; THENCE
SOUTH 72 DEG. 44’32” EAST, 67.25 FEET TO A CURVE CONCAVE SOUTHWESTERLY AND
HAVING A RADIUS OF 508.64 FEET; THENCE SOUTHEASTERLY ALONG SAID CURVE, 11.75
FEET (C.B. SOUTH 86 DEG. 47’18” EAST, 11.75 FEET); THENCE NON-TANGENT, SOUTH 06
DEG. 00’00” EAST, 1083.74 FEET TO A CURVE CONCAVE NORTHEASTERLY AND HAVING A
RADIUS OF 735.00 FEET; THENCE SOUTHEASTERLY ALONG SAID CURVE, 436.88 FEET (C.B.
SOUTH 23 DEG. 01’41” EAST, 430.47 FEET); THENCE NON-TANGENT, NORTH 65 DEG.
49’07” EAST, 112.03 FEET; THENCE SOUTH 47 DEG. 44’36” EAST, 56.44 FEET; THENCE
NORTH 59 DEG. 45’20” EAST, 61.47 FEET; THENCE NORTH 51 DEG. 35’40” EAST, 56.34
FEET; THENCE NORTH 61 DEG. 30’48” EAST, 124.56 FEET; THENCE NORTH 62 DEG. 28’49”
EAST, 50.19 FEET; THENCE NORTH 54 DEG. 36’55” EAST, 78.19 FEET; THENCE NORTH 46
DEG. 39’10” EAST, 21.33 FEET; THENCE NORTH 35 DEG. 43’40” EAST, 8.89 FEET TO THE
INTERSECTION WITH THE EAST-WEST CENTERLINE OF SAID SECTION 8; THENCE NORTH 88
DEG. 33’59” EAST, 175.05 FEET ALONG SAID

 



--------------------------------------------------------------------------------



 



CENTERLINE; THENCE NORTH 49 DEG. 02’31” WEST, 63.10 FEET TO A NON-TANGENT CURVE
CONCAVE SOUTHEASTERLY AND HAVING A RADIUS OF 830.00 FEET; THENCE NORTHEASTERLY
ALONG SAID CURVE, 699.44 FEET (C.B. NORTH 39 DEG. 25’30” EAST, 678.93 FEET);
THENCE NORTH 63 DEG. 34’00” EAST, 950.00 FEET TO A CURVE CONCAVE SOUTHWESTERLY
AND HAVING A RADIUS OF 100.00 FEET; THENCE SOUTHEASTERLY ALONG SAID CURVE,
203.21 FEET (C.B. SOUTH 58 DEG. 13’00” EAST, 170.01 FEET); THENCE SOUTH 610.00
FEET TO A CURVE CONCAVE-NORTHEASTERLY AND HAVING A RADIUS OF 645.00 FEET; THENCE
SOUTHEASTERLY ALONG SAID CURVE, 260.38 FEET (C.B. SOUTH 11 DEG. 33’53” EAST,
258.61 FEET); THENCE NON-TANGENT, NORTH 88 DEG. 33’59” EAST, 161.91 FEET; THENCE
SOUTH 11 DEG. 36’16” WEST, 356.88 FEET; THENCE SOUTH 29 DEG. 38’31” EAST, 138.14
FEET TO A NON-TANGENT CURVE CONCAVE NORTHERLY AND HAVING A RADIUS OF 4000.00
FEET; THENCE EASTERLY ALONG SAID CURVE, 922.04 FEET (C.B. SOUTH 88 DEG. 46’28”
EAST, 920.00 FEET) TO A COMPOUND CURVE CONCAVE NORTHERLY AND HAVING A RADIUS OF
800.00 FEET; THENCE EASTERLY ALONG SAID CURVE, 128.85 (C.B. NORTH 80 DEG. 00’28”
EAST, 128.71 FEET) TO A REVERSE CURVE CONCAVE SOUTHERLY AND HAVING A RADIUS OF
850.00 FEET; THENCE EASTERLY ALONG SAID CURVE 424.38 FEET (C.B. NORTH 89 DEG.
41’49” EAST, 419.99 FEET) TO A NON-TANGENT CURVE CONCAVE EASTERLY AND HAVING A
RADIUS OF 615.00 FEET; THENCE SOUTHERLY ALONG SAID CURVE 418.66 FEET (C.B. SOUTH
05 DEG. 30’08” EAST, 410.62 FEET); THENCE NON-TANGENT, SOUTH 78 DEG. 11’18”
WEST, 210.00 FEET; THENCE SOUTH 19 DEG. 34’40” EAST, 172.05 FEET TO A
NON-TANGENT CURVE CONCAVE NORTHERLY AND HAVING A RADIUS OF 1806.00 FEET; THENCE
WESTERLY ALONG SAID CURVE, 432.22 FEET (C.B. SOUTH 87 DEG. 55’51” WEST, 431.18
FEET); THENCE NON-TANGENT, SOUTH 03 DEG. 12’02” WEST, 9.45 FEET; THENCE NORTH 59
DEG. 58’58” WEST, 92.55 FEET; THENCE SOUTH 79 DEG. 05’21” WEST, 147.62 FEET;
THENCE SOUTH 89 DEG. 24’59” WEST, 52.28 FEET; THENCE NORTH 85 DEG. 56’14” WEST,
163.39 FEET; THENCE SOUTH 03 DEG. 12’02” WEST, 127.87 FEET TO A NON-TANGENT
CURVE CONCAVE SOUTHWESTERLY AND HAVING A RADIUS OF 915.00 FEET; THENCE
NORTHWESTERLY ALONG SAID CURVE, 41.36 FEET (C.B. NORTH 76 DEG. 45’02” WEST,
41.35 FEET) TO A REVERSE CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF
1009.00 FEET; THENCE NORTHWESTERLY ALONG SAID CURVE 234.51 FEET (C.B. NORTH 71
DEG. 23’15” WEST, 233.98 FEET) TO A REVERSE CURVE CONCAVE SOUTHWESTERLY AND
HAVING A RADIUS OF 612.07 FEET; THENCE NORTHWESTERLY ALONG SAID CURVE 404.66
FEET (C.B. NORTH 83 DEG. 40’10” WEST, 397.33 FEET) TO A REVERSE CURVE CONCAVE
NORTHEASTERLY AND HAVING A RADIUS OF 272.00 FEET; THENCE NORTHWESTERLY ALONG
SAID CURVE, 209.42 FEET (C.B. NORTH 80 DEG. 33’12” WEST, 204.28 FEET); THENCE
NORTH 58 DEG. 29’48” WEST, 119.85 FEET; THENCE SOUTH 40 DEG. 58’09” WEST, 182.66
FEET; THENCE NORTH 49 DEG. 02’31” WEST, 130.00 FEET TO THE POINT OF BEGINNING.
SNELL ISLE PARCEL

 



--------------------------------------------------------------------------------



 



TOGETHER WITH:
THAT PORTION OF SNELL ISLE BOULEVARD (RIGHT-OF-WAY WIDTH VARIES) LYING IN
SECTION 8, TOWNSHIP 31 SOUTH, RANGE 17 EAST, PINELLAS COUNTY, FLORIDA BEING
FURTHER DESCRIBED AS FOLLOWS:
COMMENCE AT THE SOUTHWEST CORNER OF LOT 376 OF SNELL ISLE INC., BRIGHTWATERS
SECTION 2 OF SNELL ISLE, AS RECORDED IN PLAT BOOK 13, PAGE 74, OF THE PUBLIC
RECORDS OF PINELLAS COUNTY, FLORIDA; THENCE ALONG THE SOUTHERLY BOUNDARY OF SAID
LOT 376 AND THE NORTHEASTERLY BOUNDARY OF SNELL ISLE BOULEVARD (RIGHT-OF-WAY
WIDTH VARIES), NORTH 49 DEG. 02’31” WEST, 223.41 FEET TO THE POINT OF BEGINNING;
THENCE LEAVING SAID LINE SOUTH 40 DEG. 57’29” WEST, 32.00 FEET; THENCE NORTH 49
DEG. 02’31” WEST, 128.47 FEET; THENCE NORTH 47 DEG. 09’00” EAST, 32.19 FEET TO
SAID NORTH RIGHT-OF-WAY LINE; THENCE ALONG SAID LINE SOUTH 49 DEG. 02’31” EAST,
125.00 FEET TO THE POINT OF BEGINNING.
AND TOGETHER WITH:
OUT PARCEL #1
CERTAIN REAL PROPERTY IN SECTION 8, TOWNSHIP 31 SOUTH, RANGE 17 EAST, PINELLAS
COUNTY, FLORIDA, BEING FURTHER DESCRIBED AS FOLLOWS:
COMMENCE AT THE SOUTHWEST CORNER OF THE NORTHWEST 1/4 OF THE SOUTHEAST 1/4 OF
SAID SECTION 8; THENCE NORTH 56 DEG. 49’22” EAST, 586.15 FEET; THENCE NORTH 49
DEG. 02’31” WEST, 218.41 FEET; THENCE SOUTH 47 DEG. 09’00” WEST, 501.00 FEET FOR
A POINT OF BEGINNING; THENCE NORTH 88 DEG. 03’59” WEST, 261.00 FEET; THENCE
SOUTH 49 DEG. 18’00” EAST A DISTANCE OF 185.03 FEET; THENCE NORTH 47 DEG. 09’00”
EAST A DISTANCE OF 164.47 FEET TO THE POINT OF BEGINNING.
PARCEL 3A:
TOGETHER WITH THE BENEFITS DERIVED FROM THAT CERTAIN TEMPORARY EASEMENT AND
RESTRICTIVE COVENANT AGREEMENT RECORDED SEPTEMBER 18, 1992 IN O.R. BOOK 8034,
PAGE 793, PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA.

 